Exhibit 10.155

EXECUTION VERSION

 

 

 

TIFFANY & CO.

 

 

AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF

AGREEMENT

 

 

DATED AS OF JULY 25, 2012

$100,000,000 PRINCIPAL AMOUNT OF 9.05% SERIES A SENIOR NOTES

DUE DECEMBER 23, 2015

$150,000,000 PRINCIPAL AMOUNT OF 4.40% SERIES B-P SENIOR NOTES

DUE JULY 25, 2042

AND

PRIVATE SHELF FACILITY

GUARANTIED BY

TIFFANY AND COMPANY

TIFFANY & CO. INTERNATIONAL

TIFFANY & CO. JAPAN INC.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. BACKGROUND; AMENDMENT AND RESTATEMENT; AUTHORIZATION OF NOTES

     1   

2. SALE AND PURCHASE OF NOTES

     3   

3. CLOSING

     7   

4. CONDITIONS TO CLOSING

     8   

4.1. Representations and Warranties

     8   

4.2. Performance; No Default

     8   

4.3. Compliance Certificates

     8   

4.4. Opinions of Counsel

     8   

4.5. Purchase Permitted By Applicable Law, etc

     9   

4.6. Guaranty Agreement

     9   

4.7. Payment of Fees

     9   

4.8. Private Placement Numbers

     9   

4.9. Changes in Corporate Structure

     10   

4.10. Proceedings and Documents

     10   

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     10   

5.1. Organization; Power and Authority

     10   

5.2. Authorization, etc

     10   

5.3. Disclosure

     10   

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates

     11   

5.5. Financial Statements

     12   

5.6. Compliance with Laws, Other Instruments, etc

     12   

5.7. Governmental Authorizations, etc

     12   

5.8. Litigation; Observance of Agreements, Statutes and Orders

     12   

5.9. Taxes

     13   

5.10. Title to Property; Leases

     13   

5.11. Licenses, Permits, etc

     13   

5.12. Compliance with ERISA

     14   

5.13. Private Offering by the Company

     15   

5.14. Use of Proceeds; Margin Regulations

     15   

5.15. Existing Indebtedness; Future Liens

     16   

5.16. Foreign Assets Control Regulations, etc

     16   

5.17. Status under Certain Statutes

     17   

5.18. Environmental Matters

     17   

6. REPRESENTATIONS OF THE PURCHASERS

     17   

6.1. Purchase for Investment

     17   

6.2. Source of Funds

     18   

7. INFORMATION AS TO COMPANY

     19   

7.1. Financial and Business Information

     19   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

7.2. Officer’s Certificate

     22   

7.3. Inspection

     23   

8. PAYMENT OF THE NOTES

     23   

8.1. Interest Rates

     23   

8.2. Required Principal Prepayments; Payment at Maturity

     23   

8.3. Optional Prepayments with Make-Whole Amount

     24   

8.4. Allocation of Partial Prepayments

     24   

8.5. Maturity; Surrender, etc

     25   

8.6. No Other Optional Prepayments or Purchase of Notes

     25   

8.7. Make-Whole Amount

     25   

9. AFFIRMATIVE COVENANTS

     27   

9.1. Compliance with Law

     27   

9.2. Insurance

     27   

9.3. Maintenance of Properties

     27   

9.4. Payment of Taxes and Claims

     27   

9.5. Corporate Existence, etc

     28   

9.6. Subsequent Guarantors

     28   

10. NEGATIVE COVENANTS

     28   

10.1. Transactions with Affiliates

     28   

10.2. Line of Business

     28   

10.3. Limitation on Debt

     29   

10.4. Liens

     29   

10.5. Merger, Consolidation, etc

     32   

10.6. Sale of Assets

     34   

10.7. Most Favored Lender Status

     37   

10.8. Terrorism Sanctions Regulations

     38   

11. EVENTS OF DEFAULT

     38   

12. REMEDIES ON DEFAULT, ETC

     41   

12.1. Acceleration

     41   

12.2. Other Remedies

     41   

12.3. Rescission

     42   

12.4. No Waivers or Election of Remedies, Expenses, etc

     42   

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     42   

13.1. Registration of Notes

     42   

13.2. Transfer and Exchange of Notes

     43   

13.3. Replacement of Notes

     43   

14. PAYMENTS ON NOTES

     43   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

14.1. Place of Payment

     43   

14.2. Home Office Payment

     44   

15. EXPENSES, ETC

     44   

15.1. Transaction Expenses

     44   

15.2. Survival

     44   

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     45   

17. AMENDMENT AND WAIVER

     45   

17.1. Requirements

     45   

17.2. Solicitation of Holders of Notes

     45   

17.3. Binding Effect, etc

     46   

17.4. Notes held by Company, etc

     46   

18. NOTICES

     46   

19. REPRODUCTION OF DOCUMENTS

     47   

20. CONFIDENTIAL INFORMATION

     47   

21. SUBSTITUTION OF PURCHASER

     49   

22. MISCELLANEOUS

     49   

22.1. Successors and Assigns

     49   

22.2. Payments Due on Non-Business Days

     49   

22.3. Severability

     49   

22.4. Construction

     50   

22.5. Counterparts

     50   

22.6. Governing Law

     50   

 

iii



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule B

   —      Defined Terms

Schedule 5.15

   —      Existing Indebtedness and Liens

Schedule 10.7

   —      Incorporated Provisions

Exhibit 1A

   —      Form of 9.05% Series A Senior Note due December 23, 2015

Exhibit 1B

   —      Form of 4.40% Series B-P Senior Note due July 25, 2042

Exhibit 1C

   —      Form of Shelf Note

Exhibit B

   —      Form of Request for Purchase

Exhibit C

   —      Form of Confirmation of Acceptance

Exhibit 4.6(a)

   —      Form of Guaranty Agreement

Exhibit 4.6(b)

   —      Form of Confirmation and Affirmation of Guaranty



--------------------------------------------------------------------------------

TIFFANY & CO.

727 Fifth Avenue

New York, New York 10022

$100,000,000 9.05% SERIES A SENIOR NOTES DUE DECEMBER 23, 2015

$150,000,000 4.40% SERIES B-P SENIOR NOTES DUE JULY 25, 2042

AND

PRIVATE SHELF FACILITY

Dated as of July 25, 2012

Separately addressed to Prudential Investment Management, Inc. and each of the
Purchasers

listed on the attached Schedule A

Ladies and Gentlemen:

TIFFANY & CO., a Delaware corporation (together with its successors and assigns,
the “Company”), agrees with Prudential and each Purchaser as follows:

1. BACKGROUND; AMENDMENT AND RESTATEMENT; AUTHORIZATION OF NOTES.

(a) Background. The Company is currently a party to, and the issuer of notes
pursuant to, that certain Note Purchase and Private Shelf Agreement, dated as of
December 23, 2008 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Original Shelf Agreement”), between the Company,
Prudential and the Series A Purchasers. Pursuant to the terms of the Original
Shelf Agreement, the Company has, among other things, issued and sold to the
Series A Purchasers, and the Series A Purchasers have purchased from the
Company, 9.05% Series A Senior Notes due December 23, 2015 in the aggregate
principal amount of $100,000,000 (the “Original Series A Notes”).

(b) Amendment and Restatement.

(i) Amendment and Restatement of Original Shelf Agreement. Effective upon the
Series B Closing Day, this Agreement shall, and hereby does, amend, restate and
replace in its entirety the Original Shelf Agreement which, as so amended and
restated by this Agreement, continues in full force and effect without
rescission or novation thereof. The parties hereto hereby acknowledge and agree
that the amendments to the Original Shelf Agreement set forth herein could have
been effected through a separate document or instrument amending specific terms
of the Original Shelf Agreement, and for convenience, the parties hereto have
agreed to restate the terms and provisions of the Original Shelf Agreement, as
amended hereby, pursuant to this Agreement. Effective upon the Series B Closing
Day, the Original Shelf Agreement will no longer have any Original Series A
Notes outstanding.



--------------------------------------------------------------------------------

(ii) Amendment and Restatement of Series A Notes. Effective upon the Series B
Closing Day, the Original Series A Notes outstanding on the Series B Closing Day
are hereby and shall be deemed to be, automatically and without any further
action, amended and restated in their entirety in the form of Exhibit 1A (as so
amended and restated, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Series A Notes”); except that the
date, registration number and principal amount set forth in each Original Series
A Note shall remain the same; provided, however, that at the request of any
holder of Series A Notes, the Company shall execute and deliver a new Series A
Note or Series A Notes in the form of such Exhibit 1A in exchange for its
Original Series A Note, registered in the name of such holder of Notes, in the
aggregate principal amount of the Series A Notes owing to such holder of Notes
in accordance with Section 13.2. The terms “Series A Note” and “Series A Notes”
as used herein shall include each Series A Note delivered pursuant to any
provision of this Agreement and each Series A Note delivered in substitution or
exchange for any such Series A Note pursuant to any such provision.

(c) Authorization of Issue of Series B Notes. The Company will authorize the
issue of its senior promissory notes (the “Series B Notes”) in the aggregate
principal amount of $150,000,000, to be dated the date of issue thereof, to
mature July 25, 2042, to bear interest on the unpaid balance thereof from the
date thereof until the principal thereof shall have become due and payable at
the rate of 4.40% per annum, and on overdue principal, Make-Whole Amount and
interest at the rate specified therein, and to be substantially in the form of
Exhibit 1B attached hereto. The terms “Series B Note” and “Series B Notes” as
used herein shall include each Series B Note delivered pursuant to any provision
of this Agreement and each Series B Note delivered in substitution or exchange
for any such Series B Note pursuant to any such provision.

(d) Authorization of Issue of Shelf Notes. The Company will authorize the issue
of its additional senior promissory notes (the “Shelf Notes”) in the aggregate
principal amount of $150,000,000 less the aggregate principal amount of Series B
Notes issued on the Series B Closing Day, to be dated the date of issue thereof,
to have a final maturity date, in the case of each Shelf Note so issued, no more
than 12 years after the date of original issuance thereof, to have a Weighted
Average Life to Maturity, in the case of each Shelf Note so issued, of no more
than 10 years after the date of original issuance thereof, to bear interest on
the unpaid balance thereof from the date thereof at the applicable rate per
annum, and to have such other particular terms, as shall be set forth, in the
case of each Shelf Note so issued, in the Confirmation of Acceptance with
respect to such Shelf Note delivered pursuant to Section 2(b)(v), and to be
substantially in the form of Exhibit 1C attached hereto. The terms “Shelf Note”
and “Shelf Notes” as used herein shall include each Shelf Note delivered
pursuant to any provision of this Agreement and each Shelf Note delivered in
substitution or exchange for any such Shelf Note pursuant to any such provision.
The terms “Note” and “Notes” as used herein shall include each Series A Note,
each Series B Note and each Shelf Note delivered pursuant to any provision of
this Agreement and each Note delivered in substitution or exchange for any such
Note pursuant to any such provision. Notes which have (i) the same final
maturity, (ii) the same principal prepayment dates, (iii) the same principal
prepayment amounts (as a percentage of the original principal amount of each
Note), (iv) the same interest rate, (v) the same interest payment periods and
(vi) the same date of issuance (which, in the case of a Note issued in exchange
for another Note, shall be deemed for these purposes the date on which such
Note’s ultimate predecessor Note was issued), are herein called a “Series” of
Notes.

 

2



--------------------------------------------------------------------------------

Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement; and references to a “Section”
are, unless otherwise specified, references to a Section of this Agreement.

2. SALE AND PURCHASE OF NOTES.

(a) Purchase and Sale of Series B Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to the Series B Purchasers and
the Series B Purchasers will purchase from the Company, at the Series B Closing
Day provided for in Section 3(a), Series B Notes in the principal amounts
specified below its name in Schedule A at the purchase price of 100% of the
principal amount thereof. The obligations of the Series B Purchasers are several
and not joint obligations and no Series B Purchaser shall have any obligation
under this Agreement or any liability to any Person for the performance or
non-performance by any other Series B Purchaser hereunder.

(b) Purchase and Sale of Shelf Notes.

(i) Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, the aggregate principal
amount of Shelf Notes stated in Section 1(d), minus the aggregate original
principal amount of Shelf Notes purchased and sold pursuant to this Agreement
prior to such time, minus the aggregate principal amount of Accepted Notes (as
hereinafter defined) which have not yet been purchased and sold hereunder prior
to such time, is herein called the “Available Facility Amount” at such time.
NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF
NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT
OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY
BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

(ii) Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a Business Day, the Business Day next
preceding such anniversary), (ii) the thirtieth (30th) day after Prudential
shall have given to the Company, or the Company shall have given to Prudential,
written notice stating that Prudential or the Company, as applicable, elects to
terminate the issuance and sale of Shelf Notes pursuant to this Agreement (or if
such thirtieth (30th) day is not a Business Day, the Business Day next preceding
such thirtieth (30th) day) and (iii) the date Prudential shall have given to the
Company written notice stating that Prudential elects to terminate the issuance
and sale of Shelf Notes pursuant to this Agreement due to the occurrence of any
Event of Default or the acceleration of the maturity of any Note. The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period”.

 

3



--------------------------------------------------------------------------------

(iii) Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telefacsimile or overnight delivery service (in
accordance with Section 18), and shall (i) specify the aggregate principal
amount of Shelf Notes covered thereby, which shall not be less than $10,000,000
and not be greater than the Available Facility Amount at the time such Request
for Purchase is made, (ii) specify the principal amounts, final maturities,
principal prepayment dates and amounts and interest payment periods (which must
be either quarterly or semi-annually in arrears) of the Shelf Notes covered
thereby, (iii) specify the use of proceeds of such Shelf Notes, (iv) specify the
proposed day for the closing of the purchase and sale of such Shelf Notes, which
shall be a Business Day during the Issuance Period not less than ten (10) days
and not more than twenty (20) days after the making of such Request for
Purchase, (v) specify the number of the account and the name and address of the
depository institution to which the purchase prices of such Shelf Notes are to
be transferred on the Closing Day for such purchase and sale, (vi) certify that
(A) the representations and warranties contained in Section 5 (assuming
Schedules 5.4, 5.12 (Part II) and 5.15 attached to such Request for Purchase are
substituted for said Schedules originally attached to this Agreement) are true
on and as of the date of such Request for Purchase, (B) the proceeds from the
sale of such Shelf Notes will not be used for the purpose of funding a Hostile
Tender Offer and (C) there exists on the date of such Request for Purchase no
Event of Default or Default, and (vii) be substantially in the form of Exhibit B
attached hereto. Each Request for Purchase shall be in writing and shall be
deemed made when received by Prudential.

(iv) Rate Quotes. Not later than five (5) Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to Section 2(b)(iii),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telefacsimile, in each case between 9:30 a.m. and 1:30 p.m. New
York City local time fixed interest rate quotes for the several principal
amounts, maturities, principal prepayment schedules, and interest payment
periods of Shelf Notes specified in such Request for Purchase (each such
interest rate quote provided in response to a Request for Purchase herein called
a “Quotation”). Each Quotation shall represent the interest rate per annum
payable on the outstanding principal balance of such Shelf Notes at which
Prudential or a Prudential Affiliate would be willing to purchase such Shelf
Notes at 100% of the principal amount thereof.

(v) Acceptance. Within the Acceptance Window in respect to any Quotation, an
Authorized Officer of the Company may, subject to Section 2(b)(vi), elect to
accept on behalf of the Company such Quotation as to the aggregate principal
amount of the Shelf Notes specified in the related Request for Purchase (each
such Shelf Note being herein called an “Accepted Note” and such acceptance being
herein called an “Acceptance”). The day the Company notifies Prudential of its
Acceptance with respect to any Accepted Notes is herein called the “Acceptance
Day” for such Accepted Notes. Any Quotation as to which Prudential does not
receive an Acceptance within the Acceptance Window in respect of such Quotation
shall expire, and no purchase or sale of Shelf Notes hereunder shall be made
based on any such expired Quotation. Subject to Section 2(b)(vi) and the other
terms and conditions hereof, the Company agrees to sell to Prudential or a
Prudential Affiliate, and Prudential agrees to purchase, or to cause the
purchase by a Prudential Affiliate of, the Accepted Notes at 100% of the
principal amount of such Notes. As soon as practicable following the Acceptance
Day, the Company, Prudential and each Prudential Affiliate which is to purchase
any such Accepted Notes will execute a confirmation of such Acceptance
substantially in the form of Exhibit C attached hereto with respect to such
Accepted Notes (herein called a “Confirmation of Acceptance”). If the Company
should fail to execute and return to Prudential within three (3) Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential may at its election at any time prior to its receipt
thereof cancel the closing with respect to such Accepted Notes by so notifying
the Company in writing.

 

4



--------------------------------------------------------------------------------

(vi) Market Disruption. Notwithstanding the provisions of Section 2(b)(v), any
Quotation provided pursuant to Section 2(b)(iv) shall expire if, prior to the
time an Acceptance with respect to such Quotation shall have been notified to
Prudential in accordance with Section 2(b)(v), the domestic market for U.S.
Treasury securities or derivatives shall have closed or there shall have
occurred a general suspension, material limitation, or significant disruption of
trading in securities generally on the New York Stock Exchange or in the
domestic market for U.S. Treasury securities or derivatives. No purchase or sale
of Shelf Notes hereunder shall be made based on such expired Quotation. If the
Company thereafter notifies Prudential of the Acceptance of any such Quotation,
such Acceptance shall be ineffective for all purposes of this Agreement, and
Prudential shall promptly notify the Company that the provisions of this
Section 2(b)(vi) are applicable with respect to such Acceptance.

(c) Fees.

(i) Structuring Fee. In consideration for the time, effort and expense involved
in the preparation, negotiation and execution of this Agreement, at the time of
the execution and delivery of this Agreement by the Company and Prudential, the
Company will pay to or as directed by Prudential in immediately available funds
a fee (herein called the “Structuring Fee”) in the amount of $50,000.

(ii) Rate Lock Delayed Delivery Fee. If the Series B Closing Day is on or after
August 22, 2012, the Company will pay to or as directed by Prudential in
immediately available funds the Rate Lock Delayed Delivery Fee.

(iii) Issuance Fee. The Company will pay to each Purchaser in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day in
an amount equal to 0.10% of the aggregate principal amount of Notes sold to such
Purchaser on such Closing Day; provided that there shall be no Issuance Fee with
respect to such Notes if the interest rate on such Notes is fixed prior to or
within 90 days after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

(iv) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company shall pay the Purchaser which shall have agreed to
purchase such Accepted Note, on the Cancellation Date or actual Closing Day of
such purchase and sale, an amount (the “Delayed Delivery Fee”) equal to the
product of (A) the amount determined by Prudential to be the amount by which the
bond equivalent yield per annum of such Accepted Note exceeds the investment
rate per annum on an alternative investment of the highest quality selected by
Prudential and having a maturity date or dates the same as, or closest to, the
Rescheduled Closing Day from time to time fixed for the delayed delivery of such
Accepted Note, (B) the principal amount of such Accepted Note, and (C) a
fraction the numerator of which is equal to the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment, and the denominator of which is 360. In no
case shall the Delayed Delivery Fee be less than zero. Nothing contained herein
shall obligate any Purchaser to purchase any Accepted Note on any day other than
the Closing Day for such Accepted Note, as the same may be rescheduled from time
to time in compliance with Section 3(b).

(v) Cancellation Fee. If the Company at any time notifies Prudential in writing
that the Company is canceling the closing of the purchase and sale of any
Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the penultimate sentence of Section 3(b) that the
closing of the purchase and sale of such Accepted Note is to be canceled, or if
the closing of the purchase and sale of such Accepted Note is not consummated on
or prior to the last day of the Issuance Period (the date of any such
notification, or the last day of the Issuance Period, as the case may be, being
herein called the “Cancellation Date”), the Company shall pay the Purchaser
which shall have agreed to purchase such Accepted Note in immediately available
funds on the Cancellation Date an amount (the “Cancellation Fee”) equal to the
product of (A) the principal amount of such Accepted Note and (B) the quotient
(expressed in decimals) obtained by dividing (I) the excess of the ask price (as
determined by Prudential) of the Hedge Treasury Note(s) in respect of such
Accepted Note on the Cancellation Date over the bid price (as determined by
Prudential) of such Hedge Treasury Note(s) on the (Acceptance Day for such
Accepted Note by (II) such bid price, with the foregoing bid and ask prices as
reported by TradeWeb LLC (or if such data for any reason ceases to be available
through TradeWeb LLC any publicly available source of such market data selected
by Prudential) and rounded to the second decimal place. In no case shall the
Cancellation Fee be less than zero.

 

6



--------------------------------------------------------------------------------

3. CLOSING.

(a) Series B Closing Day. The sale and purchase of the Series B Notes to be
purchased by the Series B Purchasers shall occur at the offices of Bingham
McCutchen LLP, 339 Park Avenue, New York, New York 10022-4689, at 10:00 a.m.,
local time, at a closing (the “Series B Closing Day”) on July 25, 2012. At the
Series B Closing Day, the Company will deliver to each Series B Purchaser the
Notes to be purchased by such Series B Purchaser in the form of a single Note
(or such greater number of Notes in denominations of at least $100,000 as such
Series B Purchaser may request), dated the date of the Series B Closing Day and
registered in the name of such Series B Purchaser (or in the name of its
nominee), as indicated in Schedule A, against payment by federal funds wire
transfer in immediately available funds of the amount of the purchase price
therefor as directed by the Company in Schedule 3. If, at the Series B Closing
Day, the Company shall fail to tender such Notes to any Series B Purchaser as
provided above in this Section 3(a), or any of the conditions specified in
Section 4 shall not have been fulfilled to such Series B Purchaser’s
satisfaction, such Series B Purchaser shall, at its election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights it
may have by reason of such failure or such nonfulfillment.

(b) Facility Closings. Not later than 11:30 a.m. (New York City local time) on
the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Bingham McCutchen LLP, 339 Park Avenue, New York, New York
10022-4689, or such other place as Prudential may specify, the Accepted Notes to
be purchased by such Purchaser in the form of one or more Notes in authorized
denominations as such Purchaser may request for each Series of Accepted Notes to
be purchased on such Closing Day, dated such Closing Day and registered in such
Purchaser’s name (or in the name of its nominee), against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the Company’s account specified in the Request for Purchase of such Notes. If
the Company fails to tender to any Purchaser the Accepted Notes to be purchased
by such Purchaser on the scheduled Closing Day for such Accepted Notes as
provided above in this Section 3(b), or any of the conditions specified in
Section 4 shall not have been fulfilled by the time required on such scheduled
Closing Day, the Company shall, prior to 1:00 p.m., New York City local time, on
such scheduled Closing Day notify Prudential (which notification shall be deemed
received by each Purchaser) in writing whether (i) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one (1) Business Day and not more than ten (10) Business
Days after such scheduled Closing Day (the “Rescheduled Closing Day”)) and
certify to Prudential (which certification shall be for the benefit of each
Purchaser) that the Company reasonably believes that it will be able to comply
with the conditions set forth in Section 4 on such Rescheduled Closing Day and
that the Company will pay the Delayed Delivery Fee in accordance with
Section 2(c)(iv) or (ii) such closing is to be canceled. In the event that the
Company shall fail to give such notice referred to in the preceding sentence,
Prudential (on behalf of each Purchaser) may at its election, at any time after
1:00 p.m., New York City local time, on such scheduled Closing Day, notify the
Company in writing that such closing is to be canceled. Notwithstanding anything
to the contrary appearing in this Agreement, the Company may not elect to
reschedule a closing with respect to any given Accepted Notes on more than one
occasion, unless Prudential shall have otherwise consented thereto in writing.

 

7



--------------------------------------------------------------------------------

4. CONDITIONS TO CLOSING.

The obligation of (a) each Purchaser to purchase and pay for the Notes to be
sold to such Purchaser on each Closing Day in respect of the Notes to be
acquired by such Purchaser and (b) each Series A Purchaser to agree to the
amendments and restatements provided in Section 1.2, is subject to the
fulfillment to its satisfaction, prior to or at (i) such Closing Day, in the
case of any Purchaser purchasing Notes on such Closing Day, and (ii) the Series
B Closing Day, in the case of any Series A Purchaser, in each case with respect
to clauses (a) and (b), of the following conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and as of such Closing Day.

4.2. Performance; No Default.

The Company and each of the Guarantors shall have performed and complied with
all agreements and conditions contained in the Financing Documents required to
be performed or complied with by the Company or such Guarantor prior to or on
such Closing Day, and, after giving effect to the issue and sale of the
applicable Notes (and the application of the proceeds thereof as contemplated by
this Agreement in respect of the Series A Notes and the Series B Notes or as set
forth in the Request for Purchase in respect of any other Notes), no Default or
Event of Default shall have occurred and be continuing.

4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to each Purchaser an
Officer’s Certificate, dated such Closing Day, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Company Secretary’s Certificate. The Company shall have delivered to each
Purchaser a certificate, signed on its behalf by its Secretary or one of its
Assistant Secretaries, dated such Closing Day, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the applicable Notes and this Agreement.

(c) Guarantor Secretary’s Certificates. If such Closing Day is the Series B
Closing Day, each of the Guarantors shall have delivered to each Purchaser a
certificate, signed on its behalf by its Secretary or one of its Assistant
Secretaries, dated the Series B Closing Day, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Guaranty Agreement.

4.4. Opinions of Counsel.

Each Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated the date of such Closing Day, from

(a) Gibson, Dunn & Crutcher LLP, counsel for the Company and the Guarantors,
substantially in the form set out in Exhibit 4.4(a)-1 (in the case of the Series
B Closing Day) or Exhibit 4.4(a)-2 (in the case of any Shelf Notes) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs such counsel to deliver such opinion to such Purchaser), and

(b) Leigh M. Harlan, Associate General Counsel of the Company and the
Guarantors, substantially in the form set out in Exhibit 4.4(b)-1 (in the case
of the Series B Closing Day) or Exhibit 4.4(b)-2 (in the case of any Shelf
Notes) and covering such other matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request (and the Company
hereby instructs such counsel to deliver such opinion to such Purchaser), and

 

8



--------------------------------------------------------------------------------

(c) Bingham McCutchen LLP, special counsel to the Purchasers, substantially in
the form set out in Exhibit 4.4(c)-1 (in the case of the Series B Closing Day)
or Exhibit 4.4(c)-2 (in the case of any Shelf Notes) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser may
reasonably request.

4.5. Purchase Permitted By Applicable Law, etc.

On each Closing Day, each Purchaser’s purchase of the Notes on such Closing Day
shall (a) be permitted by the laws and regulations of each jurisdiction to which
such Purchaser is subject, without recourse to provisions (such as section
1405(a)(8) of the New York Insurance Law) permitting limited investments by
insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation. If requested by
any Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

4.6. Guaranty Agreement.

Each Purchaser shall have received a counterpart of the Amended and Restated
Guaranty Agreement, duly executed and delivered by each of the Guarantors,
substantially in the form of Exhibit 4.6(a) (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty Agreement”), and the
Guaranty Agreement shall be in full force and effect. If such Closing Day is not
the Series B Closing Day, each Purchaser and holder of a Note shall have
received a Confirmation and Reaffirmation of Guaranty in the form of Exhibit
4.7(b) dated as of such Closing Day.

4.7. Payment of Fees.

The Company shall have paid to Prudential and each Purchaser any fees due
pursuant to or in connection with this Agreement, including the Structuring Fee
due pursuant to Section 2(c)(i), any Rate Lock Delayed Delivery Fee due pursuant
to Section 2(c)(ii), any Issuance Fee due pursuant to Section 2(c)(iii) and any
Delayed Delivery Fee due pursuant to Section 2(c)(iv). Without limiting the
provisions of Section 15.1, the Company shall also have paid on or before such
Closing Day the reasonable fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4(c) to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to such Closing Day.

4.8. Private Placement Numbers.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Notes issued on such
Closing Day.

 

9



--------------------------------------------------------------------------------

4.9. Changes in Corporate Structure.

Except as specified in Schedule 4.9 or permitted pursuant to this Agreement, the
Company shall not have changed its jurisdiction of incorporation or been a party
to any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements either referred to in Schedule
5.5. or delivered to the holders of the Notes pursuant to Section 7.1.

4.10. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to each Purchaser and its special
counsel, and each Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or its special counsel may reasonably request.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

5.1. Organization; Power and Authority.

Each Obligor is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Obligor has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver the Financing Documents to which it is a party and to perform the
provisions thereof.

5.2. Authorization, etc.

The Financing Documents have been duly authorized by all necessary corporate
action on the part of the Company and each of the Guarantors, and this Agreement
constitutes, and upon execution and delivery thereof each Note and the Guaranty
Agreement will constitute, a legal, valid and binding obligation of each Obligor
party thereto, enforceable against each such Obligor in accordance with its
terms, except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

5.3. Disclosure.

The Company’s Annual Report to Stockholders for the Fiscal Year ended
January 31, 2012, Annual Report on Form 10-K for the Fiscal Year ended
January 31, 2012 and the Company’s Proxy Statement dated April 5, 2012 and
Quarterly Report on Form 10-Q for the fiscal quarter ended April 30, 2012,
together with any and all other papers specifically delivered by the Company to
such Purchaser in anticipation of its purchase of Notes (collectively referred
to as the “Disclosure Documents”), taken as a whole, fairly describe, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. Except as disclosed in Schedule 5.3, the
Financing Documents, the Disclosure Documents, the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated by the Financing Documents and the
financial statements listed in Schedule 5.5 or delivered to the holders of the
Notes pursuant to Section 7.1, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements herein or therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents or in the financial statements listed in Schedule 5.5 or delivered to
the holders of the Notes pursuant to Section 7.1 or as expressly disclosed in
Schedule 5.3, since April 30, 2012, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents
delivered to each Purchaser.

 

10



--------------------------------------------------------------------------------

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its Capital Stock outstanding owned by the Company and each
other Subsidiary and (ii) the Company’s Affiliates, other than Subsidiaries.

(b) All of the outstanding shares of Capital Stock of each Subsidiary shown in
Schedule 5.4 as being owned by the Company or its Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned by the Company or another
Subsidiary free and clear of any Lien (except as otherwise disclosed in Schedule
5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver the
Financing Documents to which it is a party and to perform its obligations
thereunder.

(d) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than the agreements listed in Schedule 5.4 and customary
limitations imposed by corporate law statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of Capital Stock of such Subsidiary.

 

11



--------------------------------------------------------------------------------

5.5. Financial Statements.

The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company and its Subsidiaries listed in Schedule 5.5. All of
said consolidated financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).

5.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance (i) by the Company of this Agreement and
the Notes, and (ii) by each of the Guarantors of the Guaranty Agreement, will
not:

(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected,

(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary, or

(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

5.7. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company or
any of the Guarantors in connection with the execution, delivery or performance
(a) by the Company of this Agreement or the Notes, or (b) by each of the
Guarantors of the Guaranty Agreement.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(b) Neither the Company nor any Subsidiary is (i) in default under any term of
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA Patriot Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate. As of the Series B Closing Day, the Federal
income tax liabilities of the Company and its Subsidiaries subject to United
States income taxes have been determined by the Internal Revenue Service and
paid for all fiscal years up to and including the fiscal year ended January 31,
2012.

5.10. Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

5.11. Licenses, Permits, etc.

(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that individually or in the aggregate are
Material, without known conflict with the rights of others;

(b) to the best knowledge of the Company, no product or practice of the Company
or any Subsidiary infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, service mark, trademark, trade name
or other right owned by any other Person; and

 

13



--------------------------------------------------------------------------------

(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries.

5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year for which audited financial statements are
available on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, and the
aggregate current value of the assets of such Plan allocable to such benefit
liabilities, are set forth in Note O to the Company’s audited financial
statements included in the Company’s Annual Report on Form 10-K for the most
recently completed fiscal year. The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

(c) The Company and the ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) Note O to the Company’s audited financial statements included in the
Company’s Annual Report on Form 10-K for the most recently completed fiscal year
sets forth the expected postretirement benefit obligations of the Company and
its Subsidiaries determined as of the last day of the Company’s most recently
ended fiscal year for which audited financial statements are available in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by section
4980B of the Code.

(e) The execution and delivery of the Financing Documents and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2 as to the Sources used to pay the purchase price of the Notes to be
purchased by such Purchaser.

 

14



--------------------------------------------------------------------------------

(f) Schedule 5.12 sets forth all ERISA Affiliates and all “employee benefit
plans” maintained by the Company (or any “affiliate” thereof) or in respect of
which the Notes could constitute an “employer security” (“employee benefit plan”
has the meaning specified in section 3 of ERISA, “affiliate” has the meaning
specified in section 407(d) of ERISA and section V of the Department of Labor
Prohibited Transaction Exemption 95-60 (60 FR 35925, July 12, 1995) and
“employer security” has the meaning specified in section 407(d) of ERISA).

(g) All Foreign Pension Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto except for such failures to comply, in the aggregate for all such
failures, that could not reasonably be expected to have a Material Adverse
Effect. All premiums, contributions and any other amounts required by applicable
Foreign Pension Plan documents or applicable laws have been paid or accrued as
required, except for premiums, contributions and amounts that, in the aggregate
for all such obligations, could not reasonably be expected to have a Material
Adverse Effect.

5.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and, in the case of the Series A Notes, not more than 20 other
Institutional Investors and, in the case of the Series B Notes, not more than 20
other Institutional Investors, each of which has been offered the Notes at a
private sale for investment. Neither the Company nor anyone acting on its behalf
has taken, or will take, any action that would subject the issuance or sale of
the Notes to the registration requirements of section 5 of the Securities Act.
For purposes of this Section 5.13 only, each reference to the Notes shall be
deemed to include a reference to the Guaranty Agreement.

5.14. Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of (a) the Series A Notes to
refinance existing indebtedness and for general corporate purposes, (b) the
Series B Notes to repay Indebtedness outstanding under the Company’s 6.56%
Series D Senior Notes due July 18, 2012 and for general corporate purposes and
(c) the Shelf Notes as set forth in the Request for Purchase of such Shelf
Notes. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

 

15



--------------------------------------------------------------------------------

5.15. Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
the dates specified in such Schedule (and specifying, as to each such
Indebtedness, the collateral, if any, securing such Indebtedness), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries. Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.4.

5.16. Foreign Assets Control Regulations, etc.

(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”).

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity, in
connection with any investment in, or any other transaction with, any Blocked
Person.

(c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

 

16



--------------------------------------------------------------------------------

(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in each case in violation of any
applicable anti-corruption laws or regulations.

5.17. Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

5.18. Environmental Matters.

Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to each Purchaser in writing,

(a) neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;

(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

6. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

6.1. Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s property
or their property shall at all times be within such Purchaser’s or their
control. Such Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

 

17



--------------------------------------------------------------------------------

6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” as defined in United
States Department of Labor Prohibited Transaction Exemption (“PTE”) 95-60 (60 FR
35925, July 12, 1995) and in respect thereof such Purchaser represents that
there is no “employee benefit plan” (as defined in section 3(3) of ERISA and
section 4975(e)(1) of the Code, treating as a single plan all plans maintained
by the same employer or employee organization or affiliate thereof) with respect
to which the amount of the general account reserves and liabilities of all
contracts held by or on behalf of such plan exceeds 10% of the total reserves
and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners’ Annual Statement filed with such Purchaser’s state of domicile;
or

(b) if any Purchaser is an insurance company, the Source does not include assets
allocated to any separate account maintained by such Purchaser in which any
employee benefit plan (or its related trust) has any interest, other than a
separate account that is maintained solely in connection with such Purchaser’s
fixed contractual obligations under which the amounts payable, or credited, to
such plan and to any participant or beneficiary of such plan (including any
annuitant) are not affected in any manner by the investment performance of the
separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as such Purchaser has disclosed to the Company in writing
pursuant to this paragraph (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and

 

18



--------------------------------------------------------------------------------

(i) the identity of such QPAM and

(ii) the names of all employee benefit plans whose assets are included in such
investment fund

have been disclosed to the Company in writing pursuant to this paragraph (d); or

(e) the Source is a governmental plan; or

(f) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (f); or

(g) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

7. INFORMATION AS TO COMPANY.

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor (and Prudential during the Issuance Period):

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of earnings, stockholders’ equity and cash flows of
the Company and its Subsidiaries, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified on behalf of the Company by a Senior Financial Officer as fairly
presenting, in all material respects, the consolidated financial position of the
companies being reported on and their consolidated results of operations and
cash flows, subject to changes resulting from year-end adjustments, provided
that posting on its official website or delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q
(including copies of each exhibit filed therewith) prepared in compliance with
the requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 7.1(a) so long as
such Report includes each of the financial statements (and the comparative
historical figures) referred to above, provided, however, that any such report
or document as contemplated by this Section 7.1(a) which has been posted to the
Company’s official website with general access rights for the public shall be
deemed to have been delivered to the holders of Notes as contemplated by this
Section 7.1(a) so long as the Company has provided each holder of Notes prior
notice, by electronic mail to the electronic address provided by such holder of
Notes, of such posting;

 

19



--------------------------------------------------------------------------------

(b) Annual Statements — within 120 days after the end of each fiscal year of the
Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of earnings, stockholders’ equity and cash flows of
the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A) an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the consolidated financial position of
the companies being reported upon and their consolidated results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and

(B) a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any such condition or event then exists,
specifying the nature and period of the existence thereof (it being understood
that such accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),

 

20



--------------------------------------------------------------------------------

provided that posting on its official website or delivery within the time period
specified above of the Company’s Annual Report on Form 10-K (including copies of
each exhibit filed therewith) for such fiscal year prepared in accordance with
the requirements therefor and filed with the Securities and Exchange Commission,
together with the accountant’s certificate described in clause (B) above, shall
be deemed to satisfy the requirements of this Section 7.1(b), so long as such
Report includes each of the financial statements (and the comparative historical
figures) referred to above, provided, however, that any such report or document
as contemplated by this Section 7.1(b) which has been posted to the Company’s
official website with general access rights for the public shall be deemed to
have been delivered to the holders of Notes as contemplated by this
Section 7.1(b) so long as the Company has provided each holder of Notes prior
notice, by electronic mail to the electronic address provided by such holder of
Notes, of such posting;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, annual report (including, without limitation, the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act), notice or proxy statement sent by the Company or any
Subsidiary to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material, provided that posting on its official website of any such
report or document shall be deemed to satisfy the requirements of this
Section 7.1(c), provided, however, that any such report or document as
contemplated by this Section 7.1(c) which has been posted to the Company’s
official website with general access rights for the public shall be deemed to
have been delivered to the holders of Notes as contemplated by this
Section 7.1(c) so long as the Company has provided each holder of Notes prior
notice, by electronic mail to the electronic address provided by such holder of
Notes, of such posting;

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the Series B
Closing Day; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

21



--------------------------------------------------------------------------------

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and

(g) Requested Information -— with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Obligors to perform their obligations under the Financing
Documents as from time to time may be reasonably requested by any such holder of
Notes, or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by an Officer’s
Certificate signed by a Senior Financial Officer setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through 10.6, inclusive, and each Incorporated
Provision which makes reference to the financial condition or results of
operations of any one or more of the Company or any Subsidiary during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review has not
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

 

22



--------------------------------------------------------------------------------

7.3. Inspection.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

8. PAYMENT OF THE NOTES.

8.1. Interest Rates.

Interest on the Notes shall accrue on the unpaid principal balance of the Notes
at the rates and shall be computed on the basis as described in the Notes.
Interest shall be due and payable as provided in the Notes.

8.2. Required Principal Prepayments; Payment at Maturity.

(a) Series A Notes Prepayments. There are no required prepayments of principal
in respect of the Series A Notes. The entire principal amount of the Series A
Notes outstanding on December 23, 2015, together with all accrued and unpaid
interest thereon, shall be due and payable on such date.

(b) Series B Notes Prepayments. The Company will prepay the principal amount (or
such lesser principal amount as shall then be outstanding) of the Series B Notes
at par and without payment of the Make-Whole Amount or any premium on the
prepayment dates and in the amounts set forth in the table below; provided that
upon any partial prepayment of the Series B Notes pursuant to Section 8.3, the
principal amount of each required payment or prepayment of the Series B Notes
becoming due under this Section 8.2 on and after the date of such prepayment
(including the principal payment due upon final maturity) shall be reduced in
the same proportion as the aggregate unpaid principal amount of the Series B
Notes is reduced as a result of such prepayment.

 

23



--------------------------------------------------------------------------------

Prepayment Date

   Amount  

July 25, 2022

   $ 30,000,000   

July 25, 2027

   $ 30,000,000   

July 25, 2032

   $ 30,000,000   

July 25, 2037

   $ 30,000,000   

The entire principal amount of the Series B Notes outstanding on July 25, 2042,
together with all accrued and unpaid interest thereon, shall be due and payable
on such date.

(c) Shelf Notes Prepayments. Each Series of Shelf Notes shall be subject to the
required prepayments, if any, set forth in the Notes of such Series. The entire
principal amount of each Series of Shelf Notes shall be due and payable as set
forth in the Notes of such Series.

8.3. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of each Series (but if in
part, in integral multiples of $100,000 and in an amount not less than
$1,000,000 or such lesser amount as shall then be outstanding), at 100% of the
principal amount so prepaid, together with accrued unpaid interest on such
amount, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of Notes of
a Series to be prepaid written notice of each optional prepayment under this
Section 8.3 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such prepayment date
(which shall be a Business Day), the aggregate principal amount of the Notes to
be prepaid on such date, the principal amount of each Note held by such holder
to be prepaid (determined in accordance with Section 8.4), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid, and shall be accompanied by an Officer’s Certificate signed by a Senior
Financial Officer as to the estimated Make-Whole Amount due in connection with
such prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes of a
Series to be prepaid an Officer’s Certificate signed by a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

8.4. Allocation of Partial Prepayments.

In the case of each partial optional prepayment of any Series of Notes, the
principal amount of the Notes of such Series to be prepaid shall be applied
(a) in the case of the Series A Notes, to the payment due at maturity, (b) in
the case of the Series B Notes, to each required payment or prepayment of
principal pursuant to Section 8.2(b) (including the principal payment due at
final maturity) such that each such required payment or prepayment of principal
shall be reduced in the same proportion as the aggregate original principal
amount of the Series B Notes is reduced as a result of such prepayment, and
(c) in the case of any other Series of Notes, as provided in the Confirmation of
Acceptance for such Series of Notes and, if not so provided, the required
payments on such Notes in inverse order of maturity. In the case of each partial
optional or required prepayment of the Notes of any Series, the principal amount
of the Notes of such Series to be prepaid shall be allocated among all of the
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

 

24



--------------------------------------------------------------------------------

8.5. Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

8.6. No Other Optional Prepayments or Purchase of Notes.

The Company will not, and will not permit any Affiliate to, prepay (whether
directly or indirectly by purchase, redemption or other acquisition) any of the
outstanding Notes except upon the payment or prepayment of the Notes in
accordance with the terms of this Section 8. The Company will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Section 8 and no Notes may
be issued in substitution or exchange for any such Notes.

8.7. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.3 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

25



--------------------------------------------------------------------------------

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of 0.50% per annum plus the yield to maturity implied by (a) the yields
reported, as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as Page “PX1” on the Bloomberg Financial Market Service (or
such other display as may replace Page “PX1” on the Bloomberg Financial Market
Service) for actively traded U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (b) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield will be determined, if necessary, by (i) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice and (ii) interpolating linearly between (A) the actively traded U.S.
Treasury security with the maturity closest to and greater than the Remaining
Average Life and (B) the actively traded U.S. Treasury security with the
maturity closest to and less than the Remaining Average Life.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.3 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.3 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

26



--------------------------------------------------------------------------------

9. AFFIRMATIVE COVENANTS.

The Company covenants that during the Issuance Period and so long as any of the
Notes are outstanding:

9.1. Compliance with Law.

Without limiting Section 10.8, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, the USA Patriot Act and the other laws and regulations that
are referred to in Section 5.16, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2. Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3. Maintenance of Properties.

The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if the Company has concluded that such discontinuance is desirable in
the conduct of its business and that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.4. Payment of Taxes and Claims.

The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes, assessments, charges or
levies have become due and payable and before they have become delinquent and
all claims for which sums have become due and payable that have or might become
a Lien on properties or assets of the Company or any Subsidiary, provided that
neither the Company nor any Subsidiary need pay any such tax or assessment or
claims if (a) the amount, applicability or validity thereof is contested by the
Company or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Subsidiary
or (b) the nonpayment of all such taxes, assessments, charges and levies in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

9.5. Corporate Existence, etc.

Subject to Section 10.5(c), the Company will at all times preserve and keep in
full force and effect its corporate existence. Subject to Sections 10.5 and
10.6, the Company will at all times preserve and keep in full force and effect
the corporate existence of each of its Subsidiaries (unless merged into the
Company or a Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.

9.6. Subsequent Guarantors.

The Company covenants that if at any time after the date of this Agreement any
Subsidiary which is not already a Guarantor at such time, shall be or become
obligated (whether as a borrower or an obligor) in respect of all or any part of
the Indebtedness of the Company or its Subsidiaries under, or in respect of, the
Credit Agreement, the Company will cause each such Subsidiary, contemporaneously
with entering into any such Guaranty (and in any event no later than 30 days
thereafter), to execute and deliver to the holders of the Notes (a) a Guaranty
of the Company’s obligations under the Notes and this Agreement, in
substantially the form of the Guaranty Agreement attached as Exhibit 4.7 to this
Agreement to the extent permitted under local law, and (b) to the extent an
opinion of counsel is delivered with respect to such Guaranty of such
Indebtedness under, or in respect of, the Credit Agreement, an opinion of
counsel for such Subsidiary with respect to such Guaranty in substantially the
form of the opinion of counsel so delivered under, or in respect of, the Credit
Agreement.

10. NEGATIVE COVENANTS.

The Company covenants that during the Issuance Period and so long as any of the
Notes are outstanding:

10.1. Transactions with Affiliates.

The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any transaction or group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

10.2. Line of Business.

The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Company’s then most recent Annual Report on Form
10-K filed with the Securities and Exchange Commission, except for vertical,
horizontal or geographical expansion of any such business so engaged in, whether
under the Tiffany & Co. name or any other name. Any such expansion may include,
but shall not be limited to, additional manufacturing of jewelry products,
trading in and processing of diamonds and the acquisition/operation of
additional retail operations under other tradenames.

 

28



--------------------------------------------------------------------------------

10.3. Limitation on Debt.

(a) Incurrence of Debt. The Company will not, and will not permit any Subsidiary
to, directly or indirectly, create, incur, assume, guarantee, or otherwise
become directly or indirectly liable with respect to, any Debt, unless on the
date the Company or such Subsidiary becomes liable with respect to any such Debt
and immediately after giving effect thereto and the concurrent retirement of any
other Debt,

(i) no Default or Event of Default would exist,

(ii) Consolidated Total Debt would not exceed 60% of Consolidated Total
Capitalization, and

(iii) the Fixed Charge Coverage Ratio in respect of such Debt at such time would
be greater than or equal to 2.0 to 1.0.

(b) Incurrence of Priority Debt. The Company will not, and will not permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee, or
otherwise become directly or indirectly liable with respect to, any Priority
Debt, unless on the date the Company or such Subsidiary becomes liable with
respect to any such Priority Debt and immediately after giving effect thereto
and the concurrent retirement of any other Priority Debt,

(i) no Default or Event of Default would exist; and

(ii) Priority Debt would not exceed 20% of Consolidated Net Worth.

(c) Deemed Incurrence. For the purposes of this Section 10.3, any Person
becoming a Subsidiary after the date hereof shall be deemed, at the time it
becomes a Subsidiary, to have incurred all of its then outstanding Debt, and any
Person extending, renewing or refunding any Debt shall be deemed to have
incurred such Debt at the time of such extension, renewal or refunding.

10.4. Liens.

If the Company or any of its Subsidiaries shall, directly or indirectly create,
assume, incur or suffer to be created, assumed or incurred or to exist, any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, then the Company shall make, or cause to be made,
effective provision whereby the Notes will be equally and ratably secured with
any and all other obligations thereby secured, pursuant to an agreement or
agreements reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property; provided that the foregoing requirement
shall not apply to:

(a) Taxes, etc. — Liens for taxes, assessments or other governmental charges
that are not yet due and payable or the payment of which is not at the time
required by Section 9.4;

 

29



--------------------------------------------------------------------------------

(b) Legal Proceedings — Liens

(i) arising from judicial attachments and judgments,

(ii) securing appeal bonds, supersedeas bonds, and

(iii) arising in connection with court proceedings (including, without
limitation, surety bonds and letters of credit or any other instrument serving a
similar purpose),

provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings, and in respect of which adequate reserves shall
have been established on the books of the Company and its Subsidiaries in
accordance with GAAP;

(c) Ordinary Course Liens — Liens incidental to the normal conduct of the
business of the Company or any Subsidiary or the ownership of their properties
or assets which are not incurred in connection with the incurrence of Debt and
which do not in the aggregate materially impair the use of such properties in
the operation of the business of the Company and its Subsidiaries taken as a
whole or materially impair the value of such properties for the purpose of such
business, including, without limitation, Liens

(i) in connection with workers’ compensation, unemployment insurance, social
security and other like laws,

(ii) to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety and performance bonds (of a type other
than set forth in Section 10.4(b)), bids, leases (other than Capital Leases),
purchase, construction or sales contracts and other similar obligations, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property,

(iii) to secure the claims or demands of materialmen, mechanics, carriers,
warehousemen, vendors, repairmen, landlords, lessors and other like Persons,
arising in the ordinary course of business, and

(iv) in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real property,

provided that any amounts secured by such Liens are not overdue;

 

30



--------------------------------------------------------------------------------

(d) (i) Existing Liens — Liens in existence as of the Series B Closing Day
securing Debt and listed in Schedule 5.15, and

(ii) Renewals — Liens securing renewals, extensions (as to time) and
refinancings of Debt secured by the Liens listed in Schedule 5.15, provided that
(A) the amount of Debt secured by each such Lien is not increased in excess of
the amount of Debt outstanding on the date of such renewal, extension or
refinancing, (B) none of such Liens is extended to include any additional
property of the Company or any Subsidiary, and (C) immediately after giving
effect thereto, no Default or Event of Default would exist;

(e) Intra-Group Liens — Liens on property of the Company or any of its
Subsidiaries securing Debt owing to the Company or to any of its Subsidiaries;
provided that any such Lien does not materially and adversely affect the
interests of the holders of the Notes under the Financing Documents;

(f) Purchase Money Liens — Liens on fixed assets (or any improvement thereon) or
in rights relating thereto, in each case, acquired or constructed by the Company
or any Subsidiary after the Series A Closing Day to secure Debt of the Company
or such Subsidiary incurred in connection with such acquisition or construction,
provided that

(i) no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed,

(ii) the amount of Debt secured by any such Lien shall not exceed an amount
equal to the lesser of (A) the cost to the Company or such Subsidiary of the
property (or improvement thereon) being acquired or constructed or (B) the Fair
Market Value (as determined in good faith by the Company) of such property,
determined at the time of such acquisition or at the time of substantial
completion of such construction, and

(iii) such Lien shall be created concurrently with or within 120 days after such
acquisition or the substantial completion of such construction;

(g) Acquisition Liens — Liens existing on property of a Person immediately prior
to its being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Debt secured thereby shall have been assumed), provided that

(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property,

(ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property, and

 

31



--------------------------------------------------------------------------------

(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to the Fair Market Value (as determined in good faith by
the board of directors of the Company or such Subsidiary) of such property (or
improvement thereon) at the time of such transaction;

(h) Consignment Liens — Liens incurred in the ordinary course of business not
securing Debt in favor of Persons supplying the Company or any Subsidiary with
precious metals, precious gems or jewelry on a consignment basis, provided that
such Liens cover only the following property of the Company or such Subsidiary
which shall have been supplied by such Persons:

(i) gold and silver bullion, gold and silver granule and other gold, silver,
platinum or precious metals and precious gems or jewelry in whatever form
including all substitutions, replacements and products in which any gold,
silver, platinum or precious metals and precious gems or jewelry are
incorporated or into which gold, silver, platinum or precious metals and
precious gems or jewelry are processed or converted, whether now or hereafter
owned or acquired by the Company or such Subsidiary or in which the Company or
such Subsidiary now or hereafter acquires an interest, and all proceeds and
products of and accessions to the foregoing, and

(ii) all inventory now or hereafter owned by the Company or such Subsidiary or
in which the Company or such Subsidiary now or hereafter acquires an interest,
including all merchandise, returned and repossessed goods, raw materials, goods
in process, finished goods and proceeds therefor, and all accounts of the
Company or such Subsidiary including all accounts receivable, notes, drafts,
acceptances and other forms of obligations and receivables now owned or
hereafter arising from such inventory sold or otherwise disposed of by the
Company or such Subsidiary and proceeds thereof and all contract rights and
proceeds of the foregoing; and

(i) Other Liens — Liens securing Debt of the Company or any Subsidiary and not
otherwise permitted by clauses (a) through (h) inclusive, of this Section 10.4
(other than Liens securing Debt under the Credit Agreement), but only to the
extent that the Debt secured by such Lien is, at the time of the incurrence of
such Debt, permitted to be incurred under Section 10.3(b).

10.5. Merger, Consolidation, etc.

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, consolidate with, or merge into, any other Person or permit any
other Person to consolidate with, or merge into, it, or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person, except that

(a) any Subsidiary (other than a Guarantor) may consolidate with, or merge into,
the Company or another Subsidiary if, immediately after, and after giving effect
to, such transaction, no Default or Event of Default shall exist;

(b) any Subsidiary (other than a Guarantor) may consolidate with, or merge into,
any other Person, or allow any other Person to consolidate with, or merge into,
it, if

 

32



--------------------------------------------------------------------------------

(i) in the case of any consolidation or merger in which the successor or
surviving corporation is a Subsidiary, immediately after, and after giving
effect to, such transaction,

(A) no Default or Event of Default would exist, and

(B) the successor or surviving corporation would be permitted to incur at least
$1.00 of additional Debt by the provisions of Section 10.3(a) and at least $1.00
of additional Priority Debt by the provisions of Section 10.3(b) (in each case,
other than Debt owing to the Company or a Subsidiary), and

(ii) in the case of any consolidation or merger in which the successor or
surviving corporation is not a Subsidiary, such transaction would be permitted
under the provisions of Section 10.6(a)(iii) (deeming such consolidation or
merger to be a Transfer of all of the assets and liabilities of such Subsidiary)
and immediately after, and after giving effect to, such transaction, no Default
or Event of Default would exist; and

(c) the Company or any Guarantor may consolidate with, or merge into, any other
Person, or permit any other Person to consolidate with, or merge into, it, if

(i) the successor or surviving corporation (the “Successor Corporation”) shall
be a solvent corporation organized under the laws of any state of the United
States of America,

(ii) the Successor Corporation, if not the Company or such Guarantor, shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of the obligations of the Company under this
Agreement and the Notes, or of such Guarantor under the Guaranty Agreement, as
the case may be, including, without limitation, all covenants herein and therein
contained, and the Company shall cause to be delivered to each holder of a Note
an opinion of outside counsel (such counsel to be reasonably satisfactory to the
Required Holders) confirming the enforceability of such assumption, and

(iii) immediately after, and after giving effect to, such transaction,

(A) no Default or Event of Default would exist, and

(B) the Successor Corporation would be permitted to incur at least $1.00 of
additional Debt by the provisions of Section 10.3(a) and at least $1.00 of
additional Priority Debt by the provisions of Section 10.3(b) (in each case,
other than Debt owing to the Company or a Subsidiary).

 

33



--------------------------------------------------------------------------------

10.6. Sale of Assets.

(a) Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, make any Transfer, provided that the foregoing restriction does
not apply to a Transfer if:

(i) the property that is the subject of such Transfer constitutes either
(A) inventory held for sale, or (B) equipment, fixtures, supplies or materials
no longer required, in the opinion of the Company or such Subsidiary, in the
operation of the business of the Company or such Subsidiary or that is obsolete,
and, in the case of any Transfer described in clause (A) or clause (B), such
Transfer is in the ordinary course of business (an “Ordinary Course Transfer”);
or

(ii) either

(A) such Transfer is from a Subsidiary to the Company or a Wholly-Owned
Subsidiary;

(B) such Transfer is from the Company to a Wholly-Owned Subsidiary; or

(C) such Transfer is from a Wholly-Owned Subsidiary to the Company or any other
Wholly-Owned Subsidiary;

so long as immediately before and immediately after the consummation of such
transaction, and after giving effect thereto,

(I) no Default or Event of Default exists or would exist, and

(II) the Company would be permitted to incur at least $1.00 of additional Debt
by the provisions of Section 10.3(a) and at least $1.00 of additional Priority
Debt by the provisions of Section 10.3(b) (in each case other than Debt owing to
the Company or a Subsidiary)

(each such Transfer, collectively with any Ordinary Course Transfers, “Excluded
Transfers”); or

(iii) such Transfer is not an Excluded Transfer and does not involve a
Substantial Portion of the property of the Company and its Subsidiaries, so long
as immediately before and immediately after the consummation of such
transaction, and after giving effect thereto, no Default or Event of Default
exists or would exist.

(b) Debt Prepayment Applications and Reinvested Transfers.

(i) Notwithstanding the provisions of Section 10.6(a), the determination of
whether a Transfer involves a Substantial Portion of the property of the Company
and its Subsidiaries, as provided in Section 10.6(a)(iii) and
Section 10.6(c)(iii), shall be made without taking into account the same
proportion of the book value attributable to the property subject to such
Transfer as shall be equal to the proportion (the “Designated Portion”) of the
Net Asset Sale Proceeds Amount with respect to such Transfer to be applied to
either a Debt Prepayment Application with respect to such Transfer or the
acquisition of assets of at least equivalent value that are similar to the
assets which were the subject of such Transfer (a “Reinvested Transfer”) within
365 days of the consummation of such Transfer, as specified in an Officer’s
Certificate delivered to each holder of Notes prior to, or contemporaneously
with, the consummation of such Transfer.

 

34



--------------------------------------------------------------------------------

(ii) If, notwithstanding the certificate referred to in the foregoing clause
(i), the Company shall fail to apply the entire amount of the Designated Portion
as specified in such certificate within the period stated in Section 10.6(b)(i),
the computation of whether such Transfer involved a Substantial Portion of the
property of the Company and its Subsidiaries shall be recomputed, as of the date
of such Transfer, by taking into account the same proportion of the book value
attributable to the property subject to such Transfer as shall be equal to the
proportion of the Net Asset Sale Proceeds Amount actually applied to either a
Debt Prepayment Application or a Reinvested Transfer within such period. If,
upon the recomputation provided for in the preceding sentence, such Transfer
involved a Substantial Portion of the property of the Company and the
Subsidiaries, an Event of Default shall be deemed to have existed as of the
expiration of such period.

(c) Certain Definitions. The following terms have the following meanings:

(i) “Debt Prepayment Application” means, with respect to any Transfer of
property by the Company or any Subsidiary, the application by the Company or
such Subsidiary of cash in an amount equal to the Net Asset Sale Proceeds Amount
with respect to such Transfer to pay Senior Debt of the Company or such
Subsidiary (other than Senior Debt owing to any of the Subsidiaries or any
Affiliate and Senior Debt in respect of any revolving credit or similar facility
providing the Company or such Subsidiary with the right to obtain loans or other
extensions of credit from time to time, except to the extent that in connection
with such payment of Senior Debt the availability of credit under such credit
facility is permanently reduced by an amount not less than the amount of such
proceeds applied to the payment of such Senior Debt), provided that in the
course of making such application the Company shall offer to prepay each
outstanding Note in accordance with Section 8.3 in a principal amount that
equals the Ratable Portion for such Note. A holder of Notes may accept or reject
such offer to prepay by causing a notice of such acceptance or rejection to be
delivered to the Company at least two Business Days prior to the prepayment date
specified by the Company in such offer. If a holder of Notes has not responded
to such offer by a date which is at least two Business Days prior to such
specified prepayment date, such holder shall be deemed to have accepted such
offer of prepayment. If any holder of a Note rejects such offer of prepayment,
then, for purposes of the preceding sentence only, the Company nevertheless will
be deemed to have paid Senior Debt in an amount equal to the Ratable Portion for
such Note.

As used in this definition,

“Ratable Portion” means, for any Note, an amount equal to the product of

(A) the Net Asset Sale Proceeds Amount being so offered to be applied to the
payment of Senior Debt, multiplied by

 

35



--------------------------------------------------------------------------------

(B) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate outstanding principal
amount of Senior Debt of the Company and its Subsidiaries, after eliminating all
offsetting debits and credits between the Company and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.

(ii) “Disposition Value” means, at any time, with respect to any Transfer of
property,

(A) in the case of property that does not constitute Capital Stock of a
Subsidiary, the book value thereof, valued at the amount taken into account (or
which would be taken into account) in the consolidated balance sheet of the
Company then most recently required to have been delivered to the holders
pursuant to Section 7.1, and

(B) in the case of property that constitutes Capital Stock of a Subsidiary, an
amount equal to that percentage of the book value of the assets of the
Subsidiary that issued such Capital Stock as is equal to the percentage that the
book value of such Capital Stock represents of the book value of all of the
outstanding Capital Stock of such Subsidiary (assuming, in making such
calculations, that all securities convertible into such Capital Stock are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion), determined as of the date of the
balance sheet referred to in the foregoing clause (A).

(iii) “Substantial Portion” means, at any time, any property subject to a
Transfer if

(A) the Disposition Value of such property, when added to the Disposition Value
of all other property of the Company and its Subsidiaries that shall have been
the subject of a Transfer (other than an Excluded Transfer and subject, with
respect to both such property and all such other property, to the provisions of
Section 10.6(b)) during the then current fiscal year of the Company, exceeds an
amount equal to 15% of Consolidated Total Assets as reflected (or as would be
reflected) in the consolidated balance sheet of the Company then most recently
required to have been delivered to the holders pursuant to Section 7.1, or

(B) the Disposition Value of such property, when added to the Disposition Value
of all other property of the Company and its Subsidiaries that shall have been
the subject of a Transfer (other than an Excluded Transfer and subject, with
respect to both such property and all such other property, to the provisions of
Section 10.6(b)) during the period beginning on (x) for any such Transfer
consummated on or prior to the eighth (8th) anniversary of the date of the
Series A Closing Day, the date of the Series A Closing Day, or (y) for any such
Transfer consummated after the eighth (8th) anniversary of the date of the
Series A Closing Day, the date 8 years prior to the date of the consummation of
such Transfer, and in each case ending on and including the date of the
consummation of such Transfer, exceeds an amount equal to 30% of Consolidated
Total Assets as reflected (or as would be reflected) in the consolidated balance
sheet of the Company then most recently required to have been delivered to the
holders pursuant to Section 7.1.

 

36



--------------------------------------------------------------------------------

(iv) “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Capital Stock of any other Person, but does not
include any such transaction subject to the provisions of Section 10.5 (other
than Section 10.5(b)(ii)).

10.7. Most Favored Lender Status.

(a) If the Company agrees to any addition, amendment, waiver, deletion,
termination or other modification of any affirmative or negative covenant,
default, event of default or comparable provision (however named or designated)
set forth in the Credit Agreement then in effect (a “Credit Agreement
Modification”) which is more or less restrictive on the Company or any
Subsidiary than the provisions contained in this Agreement, then the Company
shall, within five (5) Business Days of each such Credit Agreement Modification
which shall have occurred after the Series A Closing Day, provide a notice to
the holders of the Notes in respect of each such Credit Agreement Modification.
Each of the provisions set forth on Schedule 10.7 are on the date hereof (and
immediately upon the effectiveness of a Credit Agreement Modification which
shall have occurred after the date hereof, the terms of such Credit Agreement
Modification shall be automatically) incorporated by reference into this
Agreement (each such Credit Agreement Modification and each of the provisions
set forth on Schedule 10.7 as so incorporated is herein referred to as an
“Incorporated Provision”)), mutatis mutandis, as if set forth fully herein;
provided, that at any time as a Default or Event of Default has occurred and is
continuing, no Credit Agreement Modification which is less restrictive on the
Company or any Subsidiary will be deemed incorporated into this Agreement
without the prior written consent of the Required Holders, which written consent
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing, in
no event shall an Incorporated Provision (i) amend or modify any provision
otherwise set forth herein to make such provision less restrictive as to the
Company or any Subsidiary than the corresponding provision set forth in this
Agreement, as amended from time to time (without giving effect to this
Section 10.7), or (ii) delete the parenthetical phrase set forth in
Section 10.4(i).

(b) Except as contemplated by Section 10.7(a), no Incorporated Provision shall
be modified unless such Incorporated Provision is amended or waived in
accordance with the provisions of Section 17 and then only to the extent of such
amendment or waiver.

(c) In connection with any Credit Agreement Modification, the Company and the
Required Holders agree within 30 days of the written request of either the
Company or the Required Holders, to enter into a formal amendment to this
Agreement, in form and substance satisfactory to the Required Holders, acting
reasonably, to document the applicable amendments to this Agreement arising from
any such Credit Agreement Modification. If any fee, supplemental or additional
interest or other consideration is given to any lender under a Credit Agreement
Modification as consideration for or as an inducement to enter into any Credit
Agreement Modification, the equivalent of such fee, supplemental or additional
interest or other consideration shall be paid to the holders of the Notes with
respect to such Credit Agreement Modification that is incorporated into this
Agreement at the same time as such fee, supplemental or additional interest or
other consideration is paid to such lender. For the avoidance of doubt, the
amount of any payment (whether as fee or interest) to any holder of Notes then
being made shall be deemed equivalent to any similar payment under the Credit
Agreement if such payment to such holder of Notes represents the same percentage
of the then outstanding principal amount of such Notes as the percentage of all
then outstanding Debt under the Credit Agreement represented by the aggregate
amount of such similar payments under the Credit Agreement.

 

37



--------------------------------------------------------------------------------

10.8. Terrorism Sanctions Regulations.

The Company will not and will not permit any Controlled Entity to (a) become a
Blocked Person or (b) have any investments in or engage in any dealings or
transactions with any Blocked Person if such investments, dealings or
transactions would reasonably be expected to cause any holder of a Note to be in
violation of any laws or regulations that are applicable to such holder.

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in any of Sections 10.3 through Section 10.6, inclusive, any
Incorporated Provision that amends, or is otherwise of the type set forth in
such Sections 10.3 through 10.6 or is a negative covenant or Section 7.1(d); or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or

(e) any representation or warranty made in writing by or on behalf of the
Company or any Guarantor or by any officer of the Company or any Guarantor in
this Agreement or the Guaranty Agreement or in any writing furnished in
connection with the transactions contemplated hereby proves to have been false
or incorrect in any material respect on the date as of which made; or

 

38



--------------------------------------------------------------------------------

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than Indebtedness under
this Agreement and the Notes) beyond any period of grace provided with respect
thereto, that individually or together with such other Indebtedness as to which
any such default exists has an aggregate outstanding principal amount of at
least $20,000,000, or

(ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness (other than
Indebtedness under this Agreement and the Notes), that individually or together
with such other Indebtedness as to which any such default exists has an
aggregate outstanding principal amount of at least $25,000,000, or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or

(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $20,000,000, or (y) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Indebtedness; or

(g) the Company or any Guarantor (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Guarantor, a custodian,
receiver, trustee or other officer with similar powers with respect to the
Company or any Guarantor or with respect to any substantial part of the property
of the Company or any Guarantor, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any Guarantor, or any such petition shall be filed
against the Company or any Guarantor and such petition shall not be dismissed
within 60 days; or

 

39



--------------------------------------------------------------------------------

(i) a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 (excluding any judgment or judgments to the extent the Company or
any applicable Subsidiary is fully insured and with respect to which the insurer
has assumed responsibility in writing) are rendered against one or more of the
Company and its Subsidiaries and which judgments are not, within 45 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 45 days after the expiration of such stay; or

(j) except in connection with the release of any Guarantor from the Guaranty
Agreement in accordance with Section 2.22 of the Guaranty Agreement, to the
extent of such release,

(i) the Guaranty Agreement shall cease to be in full force and effect or shall
be declared by a court or governmental authority of competent jurisdiction to be
void, voidable or unenforceable against any Guarantor, or

(ii) the validity or enforceability of the Guaranty Agreement against any
Guarantor shall be contested by such Guarantor or the Company, or

(iii) any Guarantor or the Company shall deny that such Guarantor has any
further liability or obligation under the Guaranty Agreement; or

(k) if any Plan shall fail to satisfy the minimum funding standards of ERISA or
the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code,

(i) a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have instituted proceedings
under ERISA section 4042 to terminate or appoint a trustee to administer any
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings,

(ii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000,

(iii) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,

(iv) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan,
or

(v) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder;

 

40



--------------------------------------------------------------------------------

and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in paragraph
(g) or paragraph (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes of any Series at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all the Notes of such Series then outstanding to be
immediately due and payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained in any Financing Document, or
for an injunction against a violation of any of the terms thereof, or in aid of
the exercise of any power granted thereby or by law or otherwise.

 

41



--------------------------------------------------------------------------------

12.3. Rescission.

At any time after any Notes of a Series have been declared due and payable
pursuant to clause (b) or clause (c) of Section 12.1, the holders of not less
than 66-2/3% in principal amount of the Notes of such Series then outstanding,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on such Notes,
all principal of and Make-Whole Amount, if any, due and payable on such Notes
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of such Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been’ waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to such Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by any Financing Document upon any holder of any Note shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company and each Purchaser acknowledge
and agree that the Notes are not “negotiable instruments” within the meaning of
§3-104 of the Uniform Commercial Code as adopted in the State of New York. The
Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

 

42



--------------------------------------------------------------------------------

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note of any Series at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or his attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes of the same Series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit lA, Exhibit 1B or Exhibit 1C, as the case may be. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.

13.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note of any
Series (which evidence shall be, in the case of an Institutional Investor,
notice from such Institutional Investor of such ownership and such loss, theft,
destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original purchaser or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of such Series, dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note if no interest shall
have been paid thereon.

14. PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of the Company in such jurisdiction. The Company
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.

 

43



--------------------------------------------------------------------------------

14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by (i) the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A (in the
case of any Series A Note or any Series B Note) or the Purchaser Schedule
attached to the applicable Confirmation of Acceptance (in the case of any Shelf
Notes) or (ii) such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon payment or prepayment in full of any Note,
such Purchaser shall promptly surrender such Note for cancellation to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by any Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Qualified Institutional Buyer or Institutional Investor that is the direct
or indirect transferee of any Note purchased by any Purchaser under this
Agreement and that has made the same agreement relating to such Note as such
Purchaser has made in this Section 14.2.

15. EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel for all Purchasers and holders of Notes and, if reasonably
required, one local counsel in each jurisdiction where such counsel is so
required) incurred by each Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of the Financing Documents (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under the Financing Documents or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with the Financing Documents, or by reason of being a holder of any
Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated by the Financing Documents. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those retained by such Purchaser).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
any Financing Document, and the termination of any Financing Document.

 

44



--------------------------------------------------------------------------------

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained in any Financing Document shall
survive the execution and delivery of this Agreement and the Notes and the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of any Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument or writing delivered by or on behalf of the Company pursuant to any
Financing Document shall be deemed representations and warranties of the Company
under this Agreement. Subject to the preceding sentence, the Financing Documents
embody the entire agreement and understanding between each Purchaser and the
Obligors and supersede all prior agreements and understandings relating to the
subject matter hereof.

17. AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of any
of Sections l, 2, 3, 4, 5, 6 and 21, or any defined term (as it is used
therein), will be effective as to a Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 14.2, 17 and 20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.

 

45



--------------------------------------------------------------------------------

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4. Notes held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under any of the
Financing Documents, or have directed the taking of any action provided in any
of the Financing Documents to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications in Schedule A (in the case of the
Series A Purchasers and the Series B Purchasers) or the Purchaser Schedule
attached to the applicable Confirmation of Acceptance (in the case of any Shelf
Notes), or at such other address as such Purchaser or its nominee shall have
specified to the Company in writing,

 

46



--------------------------------------------------------------------------------

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, telecopier:
(212) 230-5336, or at such other address as the Company shall have specified to
the holder of each Note in writing, with a copy to the Company’s general counsel
at the address provided pursuant to this subsection (iii).

Notices under this Section 18 will be deemed given only when actually received.

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by any Purchaser at the applicable Closing Day (except
the Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that

(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure,

(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf,

(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary, or

 

47



--------------------------------------------------------------------------------

(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.

Such Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to:

(i) its directors, officers, trustees, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes),

(ii) its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20,

(iii) any other holder of any Note,

(iv) any Institutional Investor to which such Purchaser sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20),

(v) any Person from which such Purchaser offers to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),

(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser,

(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio or

(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate

(A) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser,

(B) in response to any subpoena or other legal process,

(C) in connection with any litigation to which such Purchaser is a party, or

(D) if an Event of Default has occurred and is continuing, to the extent such
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under the Financing Documents.

 

48



--------------------------------------------------------------------------------

Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that such Purchaser has agreed to purchase hereunder,
by written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.

22. MISCELLANEOUS

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date (including, without limitation, the final maturity date of the Notes)
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day, except in the case of a payment on
the final maturity date which shall include such additional days in such
computation but shall not include the date on which such payment is received.

22.3. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

49



--------------------------------------------------------------------------------

22.4. Construction.

(a) Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.

(b) Any provision of this Agreement providing for any amount to be determined in
accordance with GAAP (including, without limitation, determining compliance with
the financial covenants contained in this Agreement, including any Incorporated
Provision) shall disregard any election by the Company or any Subsidiary to
measure an item of Indebtedness using fair value (as permitted by the Fair Value
Measurement and Disclosure topic of the Financial Accounting Standards Board
Accounting Standards Codification (Topic 820) or any similar accounting
standard) and such determination shall be made instead using the par value of
such Indebtedness.

22.5. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.6. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

[Remainder of page intentionally left blank. Next page is signature page.]

 

50



--------------------------------------------------------------------------------

Very truly yours, TIFFANY & CO. By   /s/ Michael W. Connolly Name:   Michael W.
Connolly Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

The foregoing is hereby agreed to

as of the date thereof:

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

By:   /s/ Eric R. Seward Name:   Eric R. Seward Title:   Vice President

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:   /s/ Eric R. Seward Name:   Eric R. Seward Title:   Vice President

 

FORETHOUGHT LIFE INSURANCE COMPANY    By:    Prudential Private Placement
Investors, L.P. (as Investment Advisor)       By:    Prudential Private
Placement Investors, Inc. (as its General Partner)          By:    /s/ Eric R.
Seward             Name:    Eric R. Seward            

Title:

   Vice President   

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

 

By:   /s/ Eric R. Seward Name:   Eric R. Seward Title:   Vice President

PRUCO LIFE INSURANCE COMPANY

 

By:   /s/ Eric R. Seward Name:   Eric R. Seward Title:   Vice President



--------------------------------------------------------------------------------

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:    Prudential Private Placement
Investors, L.P. (as Investment Advisor)    By:    Prudential Private Placement
Investors, Inc. (as its General Partner)       By:    /s/ Eric R. Seward      
      Name:    Eric R. Seward      

Title:

   Vice President

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY By:    Prudential Private Placement
Investors, L.P. (as Investment Advisor)    By:    Prudential Private Placement
Investors, Inc. (as its General Partner)       By:    /s/ Eric R. Seward      
      Name:    Eric R. Seward      

Title:

   Vice President

 

MTL INSURANCE COMPANY By:    Prudential Private Placement Investors, L.P. (as
Investment Advisor)    By:    Prudential Private Placement Investors, Inc. (as
its General Partner)       By:    /s/ Eric R. Seward             Name:    Eric
R. Seward      

Title:

   Vice President

 

GLOBE LIFE AND ACCIDENT INSURANCE COMPANY By:    Prudential Private Placement
Investors, L.P. (as Investment Advisor)    By:    Prudential Private Placement
Investors, Inc. (as its General Partner)       By:    /s/ Eric R. Seward      
      Name:    Eric R. Seward      

Title:

   Vice President

 

LIBERTY NATIONAL LIFE INSURANCE COMPANY By:    Prudential Private Placement
Investors, L.P. (as Investment Advisor)    By:    Prudential Private Placement
Investors, Inc. (as its General Partner)       By:    /s/ Eric R. Seward      
      Name:    Eric R. Seward      

Title:

   Vice President



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2011 Five-Year Credit Agreement” mean that certain Five-Year Credit Agreement,
dated as of December 21, 2011, by and among the Company, certain Subsidiaries of
the Company, the lenders that are parties thereto, The Bank of New York Melon,
as administrative agent, and the other agents party thereto, as amended or
renewed from time to time.

“2011 Three-Year Credit Agreement” mean that certain Three-Year Credit
Agreement, dated as of December 21, 2011, by and among the Company, certain
Subsidiaries of the Company, the lenders that are parties thereto, The Bank of
New York Melon, as administrative agent, and the other agents party thereto, as
amended or renewed from time to time.

“Acceptance” is defined in Section 2(b)(v).

“Acceptance Day” is defined in Section 2(b)(v).

“Accepted Note” is defined in Section 2(b)(v).

“Acceptance Window” means, with respect to any Quotation, the two minute period
(or such other time period designated by Prudential during which the Company and
Prudential shall be in live communication) immediately following the delivery of
such Quotation.

“Affiliate” means at any time, and with respect to any Person,

(a) any other Person that at such time directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person; or

(b) (i) any Person beneficially owning or holding, directly or indirectly, 10%
or more of any class of voting or equity interests of the Company or any
Subsidiary, or (ii) any Person of which the Company and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests.

As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement, this” is defined in Section 17.3.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

Schedule B

Page 1



--------------------------------------------------------------------------------

“Available Facility Amount” shall have the meaning specified in Section 2(b)(i).

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Cancellation Date” is defined in Section 2(c)(v).

“Cancellation Fee” is defined in Section 2(c)(v).

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Stock” means any class of capital stock, share capital or similar
equity interest of a Person.

“Closing Day” means, with respect to the Series A Notes, the Series A Closing
Day, with respect to the Series B Notes, the Series B Closing Day and, with
respect to any Accepted Note, the Business Day specified for the closing of the
purchase and sale of such Accepted Note in the Confirmation of Acceptance with
respect to such Accepted Note, provided that (i) if the Company and the
Purchaser which is obligated to purchase such Accepted Note agree on an earlier
Business Day for such closing, the “Closing Day” for such Accepted Note shall be
such earlier Business Day, and (ii) if the closing of the purchase and sale of
such Accepted Note is rescheduled pursuant to Section 3(b), the Closing Day for
such Accepted Note, for all purposes of this Agreement except references to
“original Closing Day” in Section 2(c)(iv), shall mean the Rescheduled Closing
Day with respect to such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory sentence of this Agreement.

“Confidential Information” is defined in Section 20.

“Confirmation of Acceptance” is defined in Section 2(b)(v).

“Consolidated” means the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated Net Worth” means, at any time,

(a) the sum, without duplication, of (i) the par value (or value stated on the
books of the corporation) of the Capital Stock (but excluding treasury stock and
Capital Stock subscribed and unissued, and any Preferred Stock that is
mandatorily redeemable on or prior to the latest final maturity of any Series of
Notes) of the Company and its Subsidiaries, plus (ii) the amount of the paid-in
capital and retained earnings of the Company and its Subsidiaries, in each case
as such amounts (excluding the effect of all foreign currency translation
adjustments) would be shown on a consolidated balance sheet of the Company and
its Subsidiaries as of such time prepared in accordance with GAAP, minus

 

Schedule B

Page 2



--------------------------------------------------------------------------------

(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Subsidiaries which would be shown as assets on a consolidated balance
sheet of the Company and its Subsidiaries as of such time prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Capitalization” means, at any time, the sum of
(a) Consolidated Total Debt at such time plus (b) Consolidated Net Worth at such
time.

“Consolidated Total Debt” means, as of any date of determination, the total of
all Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Credit Agreement” means the 2011 Three-Year Credit Agreement and the 2011
Five-Year Credit Agreement, and each successor loan or credit agreement
constituting a primary bank credit facility of the Company, with the same or
different group of lenders and agents, in each case as may be amended from time
to time.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

 

Schedule B

Page 3



--------------------------------------------------------------------------------

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.

Without limitation of the foregoing, Debt of any Person shall include all
obligations of such Person of the character described in clauses (a) through
(e) to the extent such Person or its property remains legally liable in respect
thereof notwithstanding that any such obligation is deemed to be extinguished
under GAAP.

“Debt Prepayment Application” is defined in Section 10.6(c)(i).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the relevant Series of Notes or (ii) 2.0% over the rate of interest publicly
announced from time to time by JPMorgan Chase Bank (or its successor) at its
headquarters as its “base” or “prime” rate.

“Delayed Delivery Fee” is defined in Section 2(c)(iv).

“Designated Portion” is defined in Section 10.6(b)(i).

“Disclosure Documents” are defined in Section 5.3.

“Disposition Value” is defined in Section 10.6(c)(ii).

“EBIT” means, for any period, the net income of the Company and its Subsidiaries
on a Consolidated basis for such period plus each of the following with respect
to the Company and its Subsidiaries on a Consolidated basis to the extent
utilized in determining such net income: (a) Interest Expense and (b) provision
for taxes.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

Schedule B

Page 4



--------------------------------------------------------------------------------

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Transfer” is defined in Section 10.6(a)(ii).

“Facility” is defined in Section 2(b)(i).

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell, respectively).

“Financing Documents” means, collectively, this Agreement, the Notes and the
Guaranty Agreement.

“Fixed Charge Coverage Ratio” means, at any time in respect to any Debt with
respect to which the Company or any Subsidiary is becoming liable, the ratio of
(a) (i) EBIT in respect of the period comprised of the four consecutive fiscal
quarters ended immediately prior to such time in respect of which financial
statements have been delivered pursuant to Sections 7.1(a) or 7.1(b) plus
(ii) Rent Expense for such period to (b) (i) Rent Expense for such period plus
(ii) Interest Expense for such period (assuming that the entire principal amount
of such Debt was incurred on the first day of such period and remained
outstanding at all times during such period and such Debt accrued interest at
the rate as would have been accrued on such Debt during such period).

“Foreign Pension Plan” means any plan, fund or other similar program

(a) established or maintained outside of the United States of America by any one
or more of the Company or any of its Subsidiaries primarily for the benefit of
the employees (substantially all of whom are aliens not residing in the United
States of America) of the Company or its Subsidiaries which plan, fund or other
similar program provides for retirement income for such employees or results in
a deferral of income for such employees in contemplation of retirement, and

(b) not otherwise subject to ERISA.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America; provided that if at any time after the
date hereof any change in GAAP would affect the computation of any financial
ratio or requirement set forth in this Agreement (including in any Incorporated
Provision), and either the Required Holders or the Company shall so request, the
holders of Notes and the Company shall negotiate in good faith to amend such
ratio or requirement to reflect such change in GAAP (subject to the approval of
the Required Holders), provided further that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the Company shall provide to the applicable holders
of Notes financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Schedule B

Page 5



--------------------------------------------------------------------------------

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or that asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantors” means each of Tiffany and Company, a New York corporation,
Tiffany & Co. International, a Delaware corporation, Tiffany & Co. Japan Inc., a
Delaware corporation, and each other Subsidiary of the Company which delivers a
Guaranty or joinder agreement to the Guaranty Agreement pursuant to Section 9.6
hereof, together with the respective successors and assigns of each of the
foregoing entities, in each case subject to the provisions of Section 2.22 of
the Guaranty, and “Guarantor” means any one of such Persons.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including, without limitation, obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

Schedule B

Page 6



--------------------------------------------------------------------------------

“Guaranty Agreement” is defined in Section 4.6.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“Hedge Treasury Note(s) “ means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Note.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

“Incorporated Provision” is defined in Section 10.7(a).

“Indebtedness” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

 

Schedule B

Page 7



--------------------------------------------------------------------------------

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(f) Swaps of such Person; and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Without limitation of the foregoing, Indebtedness of any Person shall include
all obligations of such Person of the character described in clauses (a) through
(g) to the extent such Person or its property remains legally liable in respect
thereof notwithstanding that any such obligation is deemed to be extinguished
under GAAP.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Interest Expense” means, for any period, the interest expense of the Company
and its Subsidiaries on a Consolidated basis in respect of such period.

“Issuance Fee” is defined in Section 2(c)(iii).

“Issuance Period” is defined in Section 2(b)(ii).

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Obligors to
perform their obligations under the Financing Documents, or (c) the validity or
enforceability of any of the Financing Documents.

 

Schedule B

Page 8



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Net Asset Sale Proceeds Amount” means, with respect to any Transfer of any
property by any Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

“Notes” is defined in Section 1(d).

“Obligors” means the Company and each Guarantor, and “Obligor” means any one of
such Persons.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Officer’s Certificate” means a certificate of the Company executed on its
behalf by a Senior Financial Officer or any other officer of the Company whose
responsibilities extend to the subject matter of such certificate.

“On-Going Business” means a distinct operating business, whether operated as a
division of a larger business operation or operated independently, which,
regardless of the form of legal entity, owns and operates the assets and has the
liabilities of such business.

“Ordinary Course Transfer” is defined in Section 10.6(a)(i).

“Original Series A Notes” is defined in Section 1(a).

“Original Shelf Agreement” is defined in Section 1(a).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

Schedule B

Page 9



--------------------------------------------------------------------------------

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of Capital Stock of a Person that is preferred
over any other class of Capital Stock of such Person as to the payment of
dividends or other equity distributions or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” means, at any time, without duplication, the sum of

(a) all then outstanding Debt of the Company or any Guarantor secured by any
Lien on any property of the Company or any Subsidiary, other than any such Debt
secured by Liens permitted by any one or more of clauses (a) through (f),
inclusive, of Section 10.4, plus

(b) all then outstanding Debt of Subsidiaries (other than Debt of any
Guarantor);

provided that Priority Debt shall not include (x) demand Debt of any Subsidiary
owing solely to the Company or another Subsidiary, (y) Debt of any Subsidiary
under any Guaranty by a Subsidiary which is a party to the Guaranty Agreement of
the Debt of the Company or any other Subsidiary or (z) Debt of any Subsidiary
under any of the agreements listed in Schedule 10.3.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Prudential” means Prudential Investment Management, Inc.

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, Prudential and (ii) any managed
account or investment fund which is managed by Prudential or a Prudential
Affiliate described in clause (i) of this definition. For purposes of this
definition the terms “control”, “controlling” and “controlled” shall mean the
ownership, directly or through subsidiaries, of a majority of a corporation’s or
other Person’s Voting Stock or equivalent voting securities or interests.

“PTE” is defined in Section 6.2(a).

“Purchasers” means the Series A Purchasers, the Series B Purchasers and, with
respect to any Accepted Notes, the Prudential Affiliate(s) which are purchasing
such Accepted Notes.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Quotation” is defined in Section 2(b)(iv).

 

Schedule B

Page 10



--------------------------------------------------------------------------------

“Rate Lock Delayed Delivery Fee” shall have the meaning and shall be calculated
as set forth in the commitment letter of Prudential to the Company dated July 9,
2012.

“Reinvested Transfer” is defined in Section 10.6(b)(i).

“Rent Expense” means, for any period, the rent expense of the Company and its
Subsidiaries under all operating leases on a Consolidated basis in respect of
such period.

“Request for Purchase” is defined in Section 2(b)(iii).

“Required Holders” means, at any time, the holder or holders of at least 66-2/3%
in principal amount of the Notes or of a Series of Notes, as the context may
require, at the time outstanding (exclusive of Notes then owned by the Company,
any Subsidiary or any of their respective Affiliates).

“Rescheduled Closing Day” is defined in Section 3(b).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Debt” means the Notes and any Debt of the Company or its Subsidiaries
that by its terms is not in any manner subordinated in right of payment to any
other unsecured Debt of the Company or any Subsidiary.

“Senior Financial Officer” means the chief financial officer, senior vice
president-finance, principal accounting officer or treasurer of the Company.

“Series” is defined in Section 1(d).

“Series A Closing Day” means December 23, 2008.

“Series A Notes” is defined in Section 1(b)(ii).

“Series A Purchaser(s)” means each of the Purchasers identified on Schedule A as
purchasers of Series A Notes.

“Series B Closing Day” is defined in Section 3(a).

“Series B Notes” is defined in Section 1(c).

“Series B Purchaser(s)” means each of the Purchasers identified on Schedule A as
purchasers of Series B Notes.

“Shelf Notes” is defined in Section 1(d).

“Source” is defined in Section 6.2.

 

Schedule B

Page 11



--------------------------------------------------------------------------------

“Structuring Fee” is defined in Section 2(c)(i).

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company, association or other business entity in which such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries owns sufficient equity or voting interests to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership or
joint venture can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.

“Substantial Portion” is defined in Section 10.6(c)(iii).

“Successor Corporation” is defined in Section 10.5(c)(i).

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Transfer” is defined in Section 10.6(c)(iv).

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any corporation, any shares of stock of
such corporation whose holders are entitled under ordinary circumstances to vote
for the election of directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

“Weighted Average Life to Maturity” means, with respect to the Shelf Notes, the
number of years obtained by dividing (a) the sum of the products obtained by
multiplying (i) the principal component of each scheduled payment with respect
to each Shelf Note by (ii) the number of years (calculated to the nearest
one-twelfth year) that will elapse until the due date of such scheduled
principal payment with respect to such Shelf Note, by (b) the then aggregate
outstanding principal amount of the Shelf Notes.

 

Schedule B

Page 12



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which (a) 100%
of the Capital Stock of such Subsidiary is beneficially owned by any one or more
of the Company and the Company’s other Wholly-Owned Subsidiaries at such time
and (b) all of the legal title to such Capital Stock (other than Capital Stock
held by third parties as may be required under the laws of any jurisdiction
where such Subsidiary is organized or conducts business) is held by one or more
of the Company and the Company’s other Wholly-Owned Subsidiaries at such time.

 

Schedule B

Page 13



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS AND LIENS

Excludes intercompany debt, which is consolidated in accordance with GAAP and
does not include any amounts owed to third parties.

 

1. Indebtedness under the Credit Agreement of up to $550,000,000, which may be
incurred by the Company, and those of its direct and indirect subsidiaries that
are or become parties thereto (unsecured; $303,272,219 outstanding as of July
23, 2012).

 

2. Guarantees provided by each of the Guarantors of the indebtedness described
in Item 1 above (unsecured).

 

3. ¥10,000,000,000 1.72% Series Senior Notes due 2016 issued by the Company to
certain purchasers thereof (unsecured; ¥10,000,000,000 outstanding).

 

4. Guarantees provided by each of the Guarantors of the indebtedness described
in Item 3 above (unsecured).

 

5. $100,000,000 9.05% Series A Senior Notes due 2015 issued by the Company to
certain purchasers thereof (unsecured; $100,000,000 outstanding).

 

6. Guarantees provided by each of the Guarantors of the indebtedness described
in Item 5 above (unsecured).

 

7. $125,000,000 10% Series A Senior Notes due 2017 issued by the Company to
certain purchasers thereof (unsecured; $125,000,000 outstanding).

 

8. Guarantees provided by each of the Guarantors of the indebtedness described
in Item 7 above (unsecured).

 

9. $125,000,000 10% Series B Senior Notes due 2019 issued by the Company to
certain purchasers thereof (unsecured; $125,000,000 outstanding).

 

10. Guarantees provided by each of the Guarantors of the indebtedness described
in Item 9 above (unsecured).

 

11. ¥4,000,000,000 0.59% Loan due 2013 from The Mizuho Bank, Ltd., Aoyama Branch
(unsecured; ¥4,000,000,000 outstanding).

 

12. Guaranty provided by the Company of the indebtedness described in Item 11
above (unsecured).

 

13. $50,000,000 10.00% Series A Senior Notes due 2018 issued by the Company to
certain purchasers thereof (unsecured; $50,000,000 outstanding).

 

14. Guarantees provided by each of the Guarantors of the indebtedness described
in Item 13 above (unsecured).

 

Schedule 5.15

Page 1



--------------------------------------------------------------------------------

15. $3,000,000 uncommitted line of credit provided to Tiffany-Brasil Ltda. by
JPMorgan (unsecured; Zero outstanding).

 

16. Guaranty provided by the Company of the indebtedness described in Item 15
above (unsecured).

 

17. $1,000,000 uncommitted line of credit provided to Tiffany-Importacao e
Commercio de Joias Ltda. by Banco ABN AMRO Real S.A. (unsecured; Zero
outstanding).

 

18. Guaranty provided by the Company of the indebtedness described in Item 17
above (unsecured).

 

19. Forward exchange yen contracts, including those arising under that certain
Foreign Exchange and Options Master Agreement dated as of March 28, 1997, by and
between The Bank of New York and Tiffany and Company (“FEOMA-1”) (unsecured) and
that certain Foreign Exchange and Option Master Agreement dated as of March 28,
1997, by and between The Bank of New York and Tiffany & Co. International
(“FEOMA-2”) (unsecured; Zero outstanding).

 

20. Other foreign exchange transactions under the Company’s Foreign Currency
Hedging Program and commodity hedges (unsecured; Zero outstanding).

 

21. Guaranty provided by Tiffany & Co. International of the indebtedness arising
under FEOMA-1 (unsecured).

 

22. Guaranty provided by Tiffany and Company of the indebtedness arising under
FEOMA-2 (unsecured).

 

23. Guaranty provided by Tiffany & Co. International of the indebtedness arising
from item 19 above.

 

24. Guaranty provided by Tiffany & Co. Japan Inc. of the indebtedness arising
from item 19 above.

 

25. Guaranty provided by Tiffany and Company of the indebtedness arising from
item 19 above.

 

26. USD Equivalent $24,500,000 USD/RMB Credit Line provided to Tiffany & Co.
(Shanghai) Commercial Company Limited by Mizuho Corporate Bank (China) Ltd.
(unsecured; USD equivalent $22,100,000 outstanding).

 

27. Guaranty provided by the Company of the indebtedness described in Item 26
above (unsecured).

 

28. ZAR 10,000,000 Overdraft Line provided to Rand Precision Cut Diamonds (PTY)
by Nedbank Limited (unsecured; ZAR Zero outstanding).

 

29. Various letters of credit issued to Subsidiaries of the Company ($35,228,740
aggregate issued, $18,528,280 outstanding).

 

30. USD Equivalent $1,000,000 USD/RMB Credit Line provided to Tiffany & Co.
(Shanghai) Commercial Company Limited by Standard Chartered Bank (China) Ltd.
Shanghai Branch (unsecured; zero outstanding).

 

Schedule 5.15

Page 2



--------------------------------------------------------------------------------

31. Guaranty provide by the Company of the indebtedness described in Item 30
above (unsecured).

 

32. USD Equivalent $19,500,000 USD/RMB Credit Line provided to Tiffany & Co.
(Shanghai) Commercial Company Limited by Bank of America N.A. Shanghai Branch
(unsecured; USD equivalent $19,500,000 outstanding).

 

33. Guaranty provide by the Company of the indebtedness described in Item 32
above (unsecured).

 

34. USD Equivalent $1,700,000 USD/RMB Credit Line provided to Laurelton Diamonds
(Xi’an) Limited by Standard Chartered Bank (China) Ltd. Shanghai Branch
(unsecured; USD equivalent $235,946 outstanding).

 

35. Guaranty provide by the Company of the indebtedness described in Item 34
above (unsecured).

 

36. USD Equivalent $10,000,000 USD/RMB Credit Line provided to Tiffany & Co.
(Shanghai) Commercial Company Limited by Industrial Commercial Bank of China
Limited, Shanghai Jing’an Branch (unsecured; zero outstanding).

 

37. Guaranty provide by the Company of the indebtedness described in Item 36
above (unsecured).

 

38. USD Equivalent $4,820,000 USD Credit Line provided to Laurelton Diamonds
South Africa (Proprietary) Limited, Laurelton-Reign Diamonds (Proprietary)
Limited and Laurelton Diamonds (Botswana) (Proprietary) Limited by Standard
Charter Bank Johannesburg Branch and Standard Charter Bank Botswana (unsecured;
zero outstanding).

 

39. Guaranty provide by the Company of the indebtedness described in Item 38
above (unsecured).

 

* Stated principal amounts outstanding are as of June 30, 2012 unless stated
otherwise.

 

Schedule 5.15

Page 3



--------------------------------------------------------------------------------

SCHEDULE 10.7

INCORPORATED PROVISIONS

 

1. Until a Credit Agreement Modification shall have occurred in respect thereof,
the following new Section 9.7 shall be added to this Agreement in the
appropriate numerical order:

9.7 Leverage Ratio.

At all times the Company will maintain a Leverage Ratio of not greater than 3.00
to 1.00.

 

2. Until a Credit Agreement Modification shall have occurred in respect thereof,
the following new Section 9.8 shall be added to this Agreement in the
appropriate numerical order:

9.8 Adjusted Fixed Charge Coverage Ratio.

At all times the Company will maintain an Adjusted Fixed Charge Coverage Ratio
of not less than 2.00 to 1.00.

 

3. Until a Credit Agreement Modification shall have occurred in respect thereof,
the following new Sections 10.4(i) and 10.4(j) shall be substituted for
Section 10.4(i) of this Agreement in the appropriate numerical order:

(i) Consignment/Leasing Indebtedness Liens — Liens securing precious metals,
precious gems or jewelry consigned or leased to the Company or any Subsidiary
securing Consignment/Leasing Indebtedness up to an aggregate outstanding amount
for the Company and the Subsidiaries on a Consolidated basis not exceeding at
any time $10,000,000; and

(j) Other Liens — Liens securing Adjusted Debt of any Subsidiary and not
otherwise permitted by clauses (a) through (i) inclusive, of this Section 10.4
(other than Liens securing Debt under the Credit Agreement), but only to the
extent that the aggregate principal amount of Debt outstanding secured by such
Liens does not exceed 10% of Consolidated Adjusted Net Worth; provided that
(i) such Debt is permitted to be incurred under Section 10.3(b) and (ii) to the
extent such Liens secure Debt in an aggregate amount in excess of 5% of
Consolidated Adjusted Net Worth, the Liens securing the amount of such Debt in
excess of 5% of Consolidated Adjusted Net Worth (but not the Liens securing the
Debt of 5% or less of Consolidated Adjusted Net Worth) shall also equally and
ratably secure the Notes.

 

4. Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 11(f)(ii) of this Agreement is amended to delete “$25,000,000” and
replace it with “$20,000,000.”

 

Schedule 10.7

Page 1



--------------------------------------------------------------------------------

5. Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

“Adjusted Debt” means, as of any date, the sum of (i) all Adjusted Indebtedness
of the Company and its Subsidiaries on a Consolidated basis on such date and
(ii) (x) Rent Expense for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b) multiplied
by six (6).

 

6. Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

“Adjusted EBIT” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, and (iii) non-recurring non-cash charges and expenses in an aggregate
amount not exceeding $100,000,000, minus (c) to the extent included in the
calculation of such net earnings for such calculation period, non-recurring
non-cash gains.

 

7. Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

“Adjusted Fixed Charge Coverage Ratio” means, as of any date, the ratio of
(a)(i) Adjusted EBIT for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b) plus
(ii) Rent Expense for such period to (b)(i) Rent Expense for such period plus
(ii) Interest Expense for such period.

 

8. Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

“Adjusted Indebtedness” means, as to any Person, at a particular time, all items
of such Person which constitute, without duplication, (a) indebtedness for
borrowed money or the deferred purchase price of Property (other than trade
payables and accrued expenses incurred in the ordinary course of business),
(b) indebtedness evidenced by notes, bonds, debentures or similar instruments,
(c) obligations with respect to any conditional sale or other title retention
agreement, (d) indebtedness arising under acceptance facilities and the amount
available to be drawn under all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder to the extent such
Person shall not have reimbursed the issuer in respect of the issuer’s payment
of such drafts, (e) liabilities secured by any Lien on any Property owned by
such Person even though such Person shall not have assumed or otherwise become
liable for the payment thereof (other than carriers’, warehousemen’s,
mechanics’, repairmen’s or other like nonconsensual Liens arising in the
ordinary course of business), (f) that portion of any obligation of such Person,
as lessee, which in accordance with GAAP is required to be capitalized on the
balance sheet of such Person, and (g) Guaranties of such Person of Adjusted
Indebtedness of others.

 

Schedule 10.7

Page 2



--------------------------------------------------------------------------------

9. Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

“Consignment/Leasing Indebtedness” means Indebtedness incurred in the ordinary
course of business of the Company or any Subsidiary to any Person resulting from
the supplying by such Person to the Company or such Subsidiary with precious
metals, precious gems or jewelry on a consignment or leased basis, which
Indebtedness, if secured, is secured by a Lien only on such property.

 

10. Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

“Consolidated Adjusted Net Worth” means, as of any date, (a) total stockholders’
equity of the Company and its Subsidiaries on a Consolidated basis on such date
as determined in accordance with GAAP, plus (if negative) and minus (if
positive) (b) accumulated other comprehensive loss (gain), net of tax, plus
(c) the cumulative amount for the period commencing on August 1, 2010 and ending
on such date (or, if such date is not a fiscal quarter end date, the immediately
preceding fiscal quarter end date) of non-recurring non-cash charges and
expenses added back to Adjusted EBIT, net of taxes, minus (d) the difference (if
positive) between non-cash gains and non-cash losses for the period commencing
on August 1, 2010 and ending on such date (or, if such date is not a fiscal
quarter end date, the immediately preceding fiscal quarter end date), net of
taxes.

 

11. Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

“EBITDAR” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, (iii) depreciation, (iv) amortization, (v) Rent Expense, and
(vi) non-recurring non-cash charges and expenses in an aggregate amount not
exceeding $100,000,000, minus (c) to the extent included in the calculation of
such net earnings for such calculation period, non-recurring non-cash gains.

 

Schedule 10.7

Page 3



--------------------------------------------------------------------------------

12. Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:

“Leverage Ratio” means, as of any date, the ratio of (i) Adjusted Debt on such
date to (ii) EBITDAR for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b).

 

13. Until a Credit Agreement Modification shall have occurred in respect
thereof, the following definition shall be substituted for the definition of
“Priority Debt” in Schedule B of this Agreement:

“Priority Debt” means, at any time, without duplication, the sum of

(a) all then outstanding Debt of the Company or any Guarantor secured by any
Lien on any property of the Company or any Subsidiary, other than any such Debt
secured by Liens permitted by any one or more of clauses (a) through (f), (h) or
(i), inclusive, of Section 10.4, plus

(b) all then outstanding Debt of Subsidiaries (other than Debt of any Guarantor
or Consignment/Leasing Indebtedness up to an aggregate outstanding amount for
the Company and the Subsidiaries on a Consolidated basis not exceeding at any
time $10,000,000);

provided that Priority Debt shall not include (x) demand Debt of any Subsidiary
owing solely to the Company or another Subsidiary, (y) Debt of any Subsidiary
under any Guaranty by a Subsidiary which is a party to the Guaranty Agreement of
the Debt of the Company or any other Subsidiary or (z) Debt of any Subsidiary
under any of the agreements listed in Schedule 10.3.

 

Schedule 10.7

Page 4



--------------------------------------------------------------------------------

EXHIBIT lA

[FORM OF SERIES A NOTE]

TIFFANY & CO.

9.05% SERIES A SENIOR NOTE DUE DECEMBER 23, 2015

 

No. RA-[    ]    [            ] $[            ]    PPN: 886547 B#4

FOR VALUE RECEIVED, the undersigned, TIFFANY & CO. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                    ] DOLLARS ($[            ])
on December 23, 2015, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 9.05% per
annum from the date hereof, payable quarterly on the 23rd day of March, June,
September and December in each year, commencing on March 23, 2009, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Agreement referred to below), payable
quarterly as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to the greater of
(i) 11.05% or (ii) 2.0% over the rate of interest publicly announced from time
to time by JPMorgan Chase Bank (or its successor) at its headquarters as its
“base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Agreement referred to below.

This Note is one of a series of the 9.05% Series A Senior Notes due December 23,
2015 (herein called the “Notes”) of the Company in the aggregate principal
amount of $100,000,000 issued pursuant to that certain Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of July 25, 2012, (as from time
to time amended, restated, supplemented or otherwise modified from time to time,
the “Note Agreement”), between the Company and the respective purchasers named
therein. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Agreement and (ii) to have made the representation set forth in
Section 6.2 of the Note Agreement. Capitalized terms used herein, unless
otherwise specified herein, shall have the respective meanings specified in the
Note Agreement.

This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary. This Note is not a
“negotiable instrument” within the meaning of §3-104 of the Uniform Commercial
Code as adopted in the State of New York.

 

Exhibit 1A

Page 1



--------------------------------------------------------------------------------

This Note and the holder hereof are entitled, equally and ratably with the
holders of all other Notes, to the benefits provided by the Guaranty Agreement,
as to which reference is hereby made for the statement thereof.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Agreement, but not
otherwise.

If an Event of Default, as defined in the Note Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Agreement.

THIS NOTE AND THE NOTE AGREEMENT ARE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF
THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

 

TIFFANY & CO. By     Name: Title:

 

Exhibit 1A

Page 2



--------------------------------------------------------------------------------

EXHIBIT lB

[FORM OF SERIES B NOTE]

TIFFANY & CO.

4.40% SERIES B-P SENIOR NOTE DUE JULY 25, 2042

 

No. RB-P-[    ]    [            ] $[            ]    PPN: 886547 D#2

FOR VALUE RECEIVED, the undersigned, TIFFANY & CO. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                    ] DOLLARS ($[            ])
on July 25, 2042, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 4.40% per
annum from the date hereof, payable semi-annually on the 25th day of January,
and July in each year, commencing on January 25, 2013, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by law
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount (as
defined in the Note Agreement referred to below), payable semi-annually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 6.40% or (ii) 2.0%
over the rate of interest publicly announced from time to time by JPMorgan Chase
Bank (or its successor) at its headquarters as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Agreement referred to below.

This Note is one of a series of the 4.40% Series B-P Senior Notes due July 25,
2042 (herein called the “Notes”) of the Company in the aggregate principal
amount of $150,000,000 issued pursuant to that certain Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of July 25, 2012, (as from time
to time amended, restated, supplemented or otherwise modified from time to time,
the “Note Agreement”), between the Company and the respective purchasers named
therein. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Agreement and (ii) to have made the representation set forth in
Section 6.2 of the Note Agreement. Capitalized terms used herein, unless
otherwise specified herein, shall have the respective meanings specified in the
Note Agreement.

 

Exhibit 1B

Page 1



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary. This Note is not a
“negotiable instrument” within the meaning of §3-104 of the Uniform Commercial
Code as adopted in the State of New York.

This Note and the holder hereof are entitled, equally and ratably with the
holders of all other Notes, to the benefits provided by the Guaranty Agreement,
as to which reference is hereby made for the statement thereof.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Agreement, but not otherwise.

If an Event of Default, as defined in the Note Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Agreement.

THIS NOTE AND THE NOTE AGREEMENT ARE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF
THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

 

TIFFANY & CO. By     Name: Title:

 

Exhibit 1B

Page 2



--------------------------------------------------------------------------------

EXHIBIT 1C

[FORM OF SHELF NOTE]

TIFFANY & CO.

[    ]% SERIES [    ] SENIOR NOTE DUE [            ]

NO. R[    ]-[    ]

CURRENCY:

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

PPN:

FOR VALUE RECEIVED, the undersigned, TIFFANY & CO. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                    ] DOLLARS ($[            ])
on [on the final maturity date specified above] [, payable on the principal
prepayment dates and in the amounts specified above, and on the final maturity
date specified above in an amount equal to the unpaid balance of the principal
hereof,] with interest (computed on the basis of a 360-day year [of twelve
30-day months] [and actual days elapsed]) (a) on the unpaid balance thereof at
the interest rate per annum specified above, payable on each interest payment
date specified above and on the final maturity date specified above, commencing
with the interest payment date next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Agreement referred to below), payable
[quarterly] [semiannually] as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (i) [    ]% or (ii) 2.0% over the rate of interest publicly announced
from time to time by JPMorgan Chase Bank (or its successor) at its headquarters
as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Agreement referred to below.

 

Exhibit 1C

Page 1



--------------------------------------------------------------------------------

This Note is one of a series of the [    ]% Series [    ] Senior Notes due
[            ] (herein called the “Notes”) of the Company in the aggregate
principal amount of $[            ] issued pursuant to that certain Amended and
Restated Note Purchase and Private Shelf Agreement, dated as of July 25, 2012,
(as from time to time amended, restated, supplemented or otherwise modified from
time to time, the “Note Agreement”), between the Company and the respective
purchasers named therein. Each holder of this Note will be deemed, by its
acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Agreement. Capitalized terms
used herein, unless otherwise specified herein, shall have the respective
meanings specified in the Note Agreement.

This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary. This Note is not a
“negotiable instrument” within the meaning of §3-104 of the Uniform Commercial
Code as adopted in the State of New York.

This Note and the holder hereof are entitled, equally and ratably with the
holders of all other Notes, to the benefits provided by the Guaranty Agreement,
as to which reference is hereby made for the statement thereof.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Agreement, but not
otherwise. The Company will make required prepayments of principal in the
amounts and on the dates as set forth above.

If an Event of Default, as defined in the Note Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Agreement.

THIS NOTE AND THE NOTE AGREEMENT ARE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF
THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

 

TIFFANY & CO. By     Name: Title:

 

Exhibit 1C

Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REQUEST FOR PURCHASE

TIFFANY & CO.

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement (as amended, restated or otherwise modified from time to time, the
“Note Purchase Agreement”), dated as of July 25, 2012, by and among Tiffany &
Co., a Delaware corporation (together with its successors and assigns, the
“Company”), Prudential Investment Management, Inc. and each Purchaser (as
defined therein) party thereto. Capitalized terms used and not otherwise defined
herein shall have the respective meanings specified in the Note Purchase
Agreement.

Pursuant to Section 2(b)(iii) of the Note Purchase Agreement, the Company hereby
makes the following Request for Purchase:

 

  1.

Aggregate principal amount of the Notes covered hereby (the “Notes”)1………………
            

 

  2.

Individual specifications of the Notes2:

 

Principal

Amount

   Final
Maturity
Date    Principal
Prepayment
Dates and
Amounts    Interest
Payment
Period3

 

  4. Use of proceeds of the Notes:

 

  5.

Proposed day for the closing of the purchase and sale of the Notes:4

 

  6. The purchase price of the Notes is to be transferred to:

 

Name, Address

and ABA Routing

Number of Bank

   Number
of
Account

 

 

1 

Not to be less than $10,000,000.

2 

Only fixed interest rates may be quoted with respect to any Notes so specified.

3 

Quarterly or semi-annual interest payments.

4 

Must be a Business Day not less than 10 days and not more than 20 days after the
date of delivery of this Request for Purchase.

 

Exhibit B

Page 1



--------------------------------------------------------------------------------

  7. The Company certifies (a) that the representations and warranties contained
in Section 5 (assuming Schedules 5.4, 5.12 (Part II) and 5.15 attached hereto
are substituted for said Schedules originally attached to the Note Purchase
Agreement) of the Note Purchase Agreement are true on and as of the date of this
Request for Purchase, (b) the proceeds of such Notes will not be used for the
purpose of financing a Hostile Tender Offer and (c) that there exists on the
date of this Request for Purchase no Event of Default or Default.

Dated:                          ,        

 

TIFFANY & CO. By:       Authorized Officer

 

Exhibit B

Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONFIRMATION OF ACCEPTANCE

TIFFANY & CO.

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement (the “Note Purchase Agreement”), dated as of July 25, 2012, by and
among Tiffany & Co., a Delaware corporation (together with its successors and
assigns, the “Company”), Prudential Investment Management, Inc. and each
Purchaser (as defined therein) party thereto. All terms used herein that are
defined in the Note Purchase Agreement have the respective meanings specified in
the Note Purchase Agreement.

Each Person which is named below as a Purchaser of Notes hereby confirms the
representations as to such Notes set forth in Section 6 of the Note Purchase
Agreement and agrees to be bound by the provisions of the Note Purchase
Agreement which are expressly applicable to a Purchaser (and for the avoidance
of doubt it is agreed and understood that no Purchaser shall be bound by or have
any obligation under Section 2 of the Note Purchase Agreement).

Pursuant to Section 2(b)(v) of the Note Purchase Agreement, an Acceptance with
respect to the following Accepted Notes is hereby confirmed:

 

I. Accepted Notes

 

  1. Aggregate principal amount of Notes:             

 

  2. Purchaser(s):

 

        (A)      (a)  Name of Purchaser:

 

  (b) Principal amount:

 

  (c) Final maturity date:

 

  (d) Principal prepayment dates and amounts:

 

  (e) Interest rate (fixed rate only):

 

  (f) Interest payment period:

 

  (g) Payment and notice instructions: As set forth on attached

 

    Purchaser Schedule

 

        (B)      (a)  Name of Purchaser

 

  (b) Principal amount:

 

  (c) Final maturity date:

 

  (d) Principal prepayment dates and amounts:

 

  (e) Interest rate (fixed rate only):

 

  (f) Interest payment period:

 

  (g) Payment and notice instructions: As set forth on attached

 

    Purchaser Schedule

 

  [(C), (D) . . . . . same information as above.]

 

Exhibit C

Page 1



--------------------------------------------------------------------------------

II. Closing Day:

Dated:                          ,         

 

TIFFANY & CO. By:       Authorized Officer

 

PRUDENTIAL INVESTMENT MANAGEMENT,INC.

By:      

 

[PRUDENTIAL AFFILIATE(S)] By:      

 

Exhibit C

Page 2



--------------------------------------------------------------------------------

EXHIBIT 4.6(a)

FORM OF GUARANTY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of July 25, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Guaranty”), by Tiffany and Company, a New York corporation, Tiffany & Co.
International, a Delaware corporation and Tiffany & Co. Japan Inc., a Delaware
corporation (together with their respective successors and assigns, the
“Guarantors”) is in favor of each of the Noteholders (as such term is
hereinafter defined).

1. PRELIMINARY STATEMENT

(a) Tiffany & Co., a Delaware corporation (together with its successors and
assigns, the “Company”), has authorized the issuance of its (i) 9.05% Series A
Senior Notes due December 23, 2015 in the aggregate principal amount of One
Hundred Million Dollars ($100,000,000) (the “Series A Notes”), (ii) 4.40% Series
B-P Senior Notes due July 25, 2042 in the aggregate principal amount of One
Hundred Fifty Million Dollars ($150,000,000) (the “Series B Notes”) and
(iii) additional senior promissory notes in the aggregate principal amount of
One Hundred Fifty Million Dollars ($150,000,000) less the aggregate principal
amount of Series B Notes issued on the Series B Closing Day (the “Shelf Notes”
and together with the Series A Notes and the B Notes, collectively, and as may
be amended, restated, supplemented or otherwise modified from time to time, the
“Notes”), pursuant to an Amended and Restated Note Purchase and Private Shelf
Agreement, of even date herewith (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”), between
the Company and, with respect to the Series A Notes, the respective purchasers
of Series A Notes listed on Schedule A attached thereto (the “Series A
Purchasers”) and, with respect to the Series B Notes, the respective purchasers
of Series B Notes listed on Schedule A attached thereto (the “Series B
Purchasers”) and, with respect to any Accepted Note, the respective purchasers
listed on the Purchaser Schedule attached to the applicable Confirmation of
Acceptance (the “Shelf Note Purchasers” and, together with the Series A
Purchasers and the Series B Purchasers, the “Purchasers”).

(b) The Note Purchase Agreement, among other things, amends and restates in its
entirety each of the Original Shelf Agreement and the Original Series A Notes
(as such terms are defined in the Note Purchase Agreement).

(c) In connection with the Original Shelf Agreement, the Guarantors entered into
that certain Guaranty Agreement, dated as of December 23, 2008 in favor of the
Series A Purchasers and the Shelf Purchasers (as defined therein) (the “Original
Guaranty”).

 

Exhibit 4.6(a)

Page 2



--------------------------------------------------------------------------------

(d) In order to induce the Series A Purchasers to amend and restate the Original
Shelf Agreement and the Original Series A Notes, and to induce the Purchasers
(other than the Series A Purchasers) to purchase the Notes from the Company, the
Company has agreed that it will cause each Guarantor to amend and restate the
Original Guaranty in its entirety and to guaranty unconditionally all of the
obligations of the Company to pay principal of and interest and Make-Whole
Amount on the Notes and all other amounts payable by the Company under the terms
of the Notes and the Note Purchase Agreement pursuant to the terms and
provisions hereof.

(e) This Guaranty amends and restates in its entirety the Original Guaranty.

(f) Each Guarantor and the Company are operated as part of one combined business
group and are directly dependent upon each other for and in connection with
their respective business activities and their respective financial resources.
Each Guarantor will receive direct and indirect economic, financial and other
benefits from the indebtedness incurred under the Note Purchase Agreement and
the Notes by the Company, and under this Guaranty by each Guarantor, and the
incurrence of such indebtedness is in the best interests of each Guarantor. The
Company and each Guarantor have induced the Purchasers to purchase the Notes
based on the consolidated financial condition of each Guarantor and the Company.

(g) All acts and proceedings required by law and by the certificate of
incorporation and bylaws of each Guarantor necessary to constitute this Guaranty
a valid and binding agreement for the uses and purposes set forth herein in
accordance with its terms have been done and taken, and the execution and
delivery hereof has been in all respects duly authorized.

2. GUARANTY AND OTHER RIGHTS AND UNDERTAKINGS

2.1. Guarantied Obligations.

Each Guarantor, in consideration of the execution and delivery of the Note
Purchase Agreement, the purchase of the Notes by the Purchasers and other
consideration, hereby irrevocably, unconditionally, absolutely, jointly and
severally guarantees, on a continuing basis, to each holder of Notes (each such
holder being referred to herein as a “Noteholder” and, collectively, as the
“Noteholders”), whether such Note has been issued, is being issued on the date
hereof or is hereafter issued in compliance with the provisions of the Note
Purchase Agreement, as and for each Guarantor’s own debt, until final and
indefeasible payment has been made in cash

(a) the due and punctual payment of the principal of and accrued and unpaid
interest (including, without limitation, interest which otherwise may cease to
accrue by operation of any insolvency law, rule, regulation or interpretation
thereof) and Make-Whole Amount, if any, and any other fees and expenses, on the
Notes at any time outstanding and the due and punctual payment of all other
amounts payable, and all other indebtedness owing, by the Company to the
Noteholders under the Note Purchase Agreement and the Notes, in each case when
and as the same shall become due and payable, whether at maturity, pursuant to
optional prepayment, by acceleration or otherwise, all in accordance with the
terms and provisions hereof and thereof, including, without limitation, overdue
interest, indemnification payments and all reasonable costs and expenses
incurred by the Noteholders in connection with enforcing any obligations of the
Company under the Note Purchase Agreement and the Notes; it being the intent of
each Guarantor that the guaranty set forth herein shall be a continuing guaranty
of payment and not a guaranty of collection; and

 

Exhibit 4.6(a)

Page 3



--------------------------------------------------------------------------------

(b) the prompt and complete payment, on demand, of any and all reasonable costs
and expenses incurred by the Noteholders in connection with enforcing the
obligations of such Guarantor hereunder, including, without limitation, the
reasonable fees and disbursements of the Noteholders’ special counsel.

All of the obligations set forth in clauses (a) and (b) of this Section 2.1 are
referred to herein as the “Guarantied Obligations” and the guaranty thereof
contained herein is referred to herein as the “Unconditional Guaranty.” The
Unconditional Guaranty is a primary, original and immediate obligation of each
Guarantor and is an absolute, unconditional, continuing and irrevocable guaranty
of payment and performance and shall remain in full force and effect until the
full, final and indefeasible payment in cash of the Guarantied Obligations.

2.2. Performance Under the Note Purchase Agreement.

In the event the Company fails to pay, perform. keep, observe, or fulfill any
Guarantied Obligation specified in clause (a) of Section 2.1 in the manner
provided in the Notes or in the Note Purchase Agreement, each Guarantor shall
cause forthwith to be paid the moneys in respect of which such failure has
occurred in accordance with the terms and provisions of the Note Purchase
Agreement and the Notes. In furtherance of the foregoing, if an Event of Default
shall exist, the Guarantied Obligations shall, in the manner and subject to the
limitations provided in the Note Purchase Agreement for the acceleration of the
Notes, forthwith become due and payable without notice, regardless of whether
the acceleration of the Notes shall be stayed, enjoined, delayed or otherwise
prevented.

2.3. Releases.

Each Guarantor consents and agrees that, without notice to or by any Guarantor
and without impairing, releasing, abating, deferring, suspending, reducing,
terminating or otherwise affecting the obligations of each Guarantor hereunder,
each Noteholder, in the manner provided herein, by action or inaction, may:

(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or agreement or instrument related thereto or hereto;

(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;

 

Exhibit 4.6(a)

Page 4



--------------------------------------------------------------------------------

(c) grant waivers, extensions, consents and other indulgences to the Company or
any other Guarantor or guarantors in respect of any one or more of the Notes,
the Note Purchase Agreement, any other guaranty thereof or any agreement or
instrument related thereto or hereto;

(d) amend, modify or supplement in any manner and at any time (or from time to
time) any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or any agreement or instrument related hereto;

(e) release or substitute any one or more of the endorsers or guarantors of the
Guarantied Obligations whether parties hereto or not; and

(f) sell, exchange, release, surrender or enforce, by action or inaction, any
property at any time pledged or granted as security in respect of the Guarantied
Obligations, whether so pledged or granted by the Company, each Guarantor or
another guarantor of the Company’s obligations under the Note Purchase
Agreement, the Notes, any other guaranty thereof or any agreement or instrument
related hereto.

2.4. Waivers.

To the fullest extent permitted by law, each Guarantor does hereby waive:

(a) any notice of:

(i) acceptance of the Unconditional Guaranty;

(ii) any purchase of the Notes under the Note Purchase Agreement, or the
creation, existence or acquisition of any of the Guarantied Obligations, or the
amount of the Guarantied Obligations, subject to each Guarantor’ rights to make
inquiry of each Noteholder to ascertain the amount of the Guarantied Obligations
owing to such Noteholder at any reasonable time;

(iii) any adverse change in the financial condition of the Company or any other
fact that might increase, expand or affect each Guarantor’s risk hereunder;

(iv) presentment for payment, demand, protest, and notice thereof as to the
Notes or any other instrument;

(v) any Default or Event of Default; and

(vi) any notice or demand of any kind or nature whatsoever to which each
Guarantor might otherwise be entitled (except if such notice or demand is
specifically otherwise required to be given to such Guarantor pursuant to the
terms of this Guaranty);

 

Exhibit 4.6(a)

Page 5



--------------------------------------------------------------------------------

(b) any right, by statute or otherwise, to require any Noteholder to institute
suit against the Company or any other guarantor or to exhaust the rights and
remedies of any Noteholder against the Company or any other guarantor, each
Guarantor being bound to the payment of each and all Guarantied Obligations,
whether now existing or hereafter accruing, as fully as if such Guarantied
Obligations were directly owing to the Noteholders by each Guarantor;

(c) the benefit of any stay (except in connection with a pending appeal),
valuation, appraisal, redemption or extension law now or at any time hereafter
in force which, but for this waiver, might be applicable to any sale of property
of any Guarantor made under any judgment, order or decree based on this
Guaranty, and each Guarantor covenants that it will not at any time insist upon
or plead, or in any manner claim or take the benefit or advantage of, such law;
and

(d) any defense or objection to the absolute, primary, continuing nature, or the
validity, enforceability or amount of the Unconditional Guaranty, including,
without limitation, any defense based on (and the primary, continuing nature,
and the validity, enforceability and amount of the Unconditional Guaranty shall
be unaffected by), any of the following:

(i) any change in future conditions;

(ii) any change of law;

(iii) any invalidity or irregularity with respect to the issuance or assumption
of any obligations (including, without limitation, the Note Purchase Agreement,
the Notes or any agreement or instrument related hereto) by the Company or any
other Person;

(iv) the execution and delivery of any agreement at any time hereafter
(including, without limitation, the Note Purchase Agreement, the Notes or any
agreement or instrument related hereto) of the Company or any other Person;

(v) the genuineness, validity, regularity or enforceability of any of the
Guarantied Obligations;

(vi) any default, failure or delay, willful or otherwise, in the performance of
any obligations by the Company or any Guarantor;

(vii) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any Guarantor, or sequestration or seizure of any
property of the Company or any Guarantor, or any merger, consolidation,
reorganization, dissolution, liquidation or winding up or change in corporate
constitution or corporate identity or loss of corporate identity of the Company
or any Guarantor;

 

Exhibit 4.6(a)

Page 6



--------------------------------------------------------------------------------

(viii) any disability or other defense of the Company or any Guarantor to
payment and performance of all Guarantied Obligations other than the defense
that the Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid in cash;

(ix) the cessation from any cause whatsoever of the liability of the Company or
any Guarantor in respect of the Guarantied Obligations (other than as provided
herein), and any other defense that any Guarantor may otherwise have against the
Company or any Noteholder;

(x) impossibility or illegality of performance on the part of the Company or any
Guarantor under the Note Purchase Agreement, the Notes or this Guaranty;

(xi) any change of the circumstances of the Company, any Guarantor or any other
Person, whether or not foreseen or foreseeable, whether or not imputable to the
Company or any Guarantor, including, without limitation, impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), civil commotions, acts of
God or the public enemy, delays or failure of suppliers or carriers, inability
to obtain materials, economic or political conditions, or any other causes
affecting performance, or any other force majeure, whether or not beyond the
control of the Company or any Guarantor and whether or not of the kind
hereinbefore specified;

(xii) any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges, Liens or encumbrances of
any nature, foreseen or unforeseen, incurred by any Person, or against any sums
payable under the Note Purchase Agreement or the Notes or any agreement or
instrument related hereto so that such sums would be rendered inadequate or
would be unavailable to make the payment as herein provided;

(xiii) any change in the ownership of the equity securities of the Company, any
Guarantor or any other Person liable in respect of the Notes; or

(xiv) any other action, happening, event or reason whatsoever that shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company or any Guarantor of any of their obligations under
the Note Purchase Agreement, the Notes or this Guaranty.

 

Exhibit 4.6(a)

Page 7



--------------------------------------------------------------------------------

2.5. Certain Waivers of Subrogation, Reimbursement and Indemnity.

Each Guarantor hereby acknowledges and agrees that:

(a) no Guarantor shall have any right of subrogation, contribution,
reimbursement, or indemnity whatsoever in respect of the Guarantied Obligations,
and no right of recourse to or with respect to any assets or property of the
Company;

(b) no Guarantor will file any claims against the Company or the estate of the
Company in the course of any proceeding under any applicable bankruptcy or
insolvency law in respect of the rights referred to in this Section 2.5; and

(c) each holder of Notes may specifically enforce the provisions of this
Section.

2.6. Indemnity.

As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees with the Noteholders that,
should the Guarantied Obligations not be recoverable from any Guarantor for any
reason whatsoever (including, without limitation, by reason of any provision of
the Note Purchase Agreement, the Notes or any other agreement or instrument
executed in connection therewith being or becoming void, unenforceable or
otherwise invalid under any applicable law) then, notwithstanding any knowledge
thereof by any Noteholder at any time, each Guarantor as sole, original and
independent obligor, upon demand by the Noteholders, will make payment of the
Guarantied Obligations to the Noteholders by way of a full indemnity in such
currency and otherwise in such manner as is provided in the Note Purchase
Agreement and the Notes.

2.7. Invalid Payments.

Each Guarantor further agrees that, to the extent the Company makes a payment or
payments to any Noteholder, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required, for any of the foregoing reasons or for any other reason, to be
repaid or paid over to a custodian, trustee, receiver or any other party or
officer under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction, state
or federal law, or any common law or equitable cause, then to the extent of such
payment or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made and each Guarantor shall be primarily liable for such obligation.

2.8. Marshaling.

Each Guarantor consents and agrees that each Noteholder, and each Person acting
for the benefit of each Noteholder, shall be under no obligation to marshal any
assets in favor of any Guarantor or against or in payment of any or all of the
Guarantied Obligations.

 

Exhibit 4.6(a)

Page 8



--------------------------------------------------------------------------------

2.9. Subordination, Subrogation, Etc.

Each Guarantor agrees that any present or future indebtedness, obligations or
liabilities of the Company to any Guarantor shall be fully subordinate and
junior in right and priority of payment to any present or future indebtedness,
obligations or liabilities of the Company to the Noteholders. Each Guarantor
waives any right of subrogation to the rights of the Noteholders against the
Company or any other Person obligated for payment of the Guarantied Obligations
and any right of reimbursement, contribution or indemnity whatsoever (including,
without limitation, any such right as against any other guarantor) arising or
accruing out of any payment that any Guarantor may make pursuant to this
Guaranty, and any right of recourse to security for the debts and obligations of
the Company, unless and until the entire amount of the Guarantied Obligations
shall have been paid in full.

2.10. Subordination of Affiliate Obligations.

In the event that, for any reason whatsoever, the Company or a Person obligated
in respect of the Guarantied Obligations pursuant to another guaranty, is now or
hereafter becomes indebted to any Guarantor in any manner (an “Affiliate
Obligation”), such Guarantor agrees that the amount of such Affiliate
Obligation, interest thereon, and all other amounts due with respect thereto,
shall, at all times during the existence of a Default or an Event of Default, be
subordinate as to time of payment and in all other respects to all the
Guarantied Obligations, and that such Guarantor shall not be entitled to enforce
or receive payment thereof until all sums then due and owing to the Noteholders
in respect of the Guarantied Obligations shall have been paid in full, except
that such Guarantor may enforce any obligations in respect of any such Affiliate
Obligation owing to such Guarantor from the Company or such indebted Person so
long as all proceeds in respect of any recovery from such enforcement, to the
extent of all amounts owing with respect to this Guaranty, shall be held by such
Guarantor in trust for the benefit of the Noteholders. If any other payment,
other than pursuant to the immediately preceding sentence, shall have been made
to any Guarantor by the Company or such indebted Person on any such Affiliate
Obligation during any time that a Default or an Event of Default exists and
there are Guarantied Obligations outstanding, such Guarantor shall hold in trust
all such payments, to the extent of all amounts owing with respect to this
Guaranty, for the benefit of the Noteholders.

2.11. Set-off, Counterclaim or Other Deductions.

Except as otherwise required by law, each payment by any Guarantor shall be made
without set-off, counterclaim or other deduction.

2.12. Election by Guarantors to Perform Obligations.

Any election by any Guarantor to pay or otherwise perform any of the obligations
of the Company under the Notes, the Note Purchase Agreement or any agreement or
instrument related hereto shall not release the Company, such Guarantor or any
other guarantor from such obligations or any of such Person’s other obligations
under the Notes, the Note Purchase Agreement or any agreement or instrument
related hereto.

 

Exhibit 4.6(a)

Page 9



--------------------------------------------------------------------------------

2.13. No Election of Remedies by Noteholders.

Each Noteholder shall, individually or collectively, have the right to seek
recourse against any Guarantor to the fullest extent provided for herein for
such Guarantor’s obligations under this Guaranty in respect of the Guarantied
Obligations. No election to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of such
Noteholder’s right to proceed in any other form of action or proceeding or
against other parties unless such Noteholder has expressly waived such right in
writing. Specifically, but without limiting the generality of the foregoing, no
action or proceeding by any Noteholder against the Company or any Guarantor
under any document or instrument evidencing obligations of the Company or any
Guarantor to such Noteholder shall serve to diminish the liability of any
Guarantor under this Guaranty, except to the extent that such Noteholder finally
and unconditionally shall have realized payment by such action or proceeding.

2.14. Separate Action; Other Enforcement Rights.

Each of the rights and remedies granted under this Guaranty to each Noteholder
in respect of the Notes held by such Noteholder may be exercised by such
Noteholder with notice by such Noteholder to, but without the consent of or any
other action by, any other Noteholder; provided, however, that the maturity of
the Notes may only be accelerated in accordance with the provisions of the Note
Purchase Agreement or operation of law. Each Noteholder may proceed to protect
and enforce the Unconditional Guaranty by suit or suits or proceedings in
equity, at law or in bankruptcy, and whether for the specific performance of any
covenant or agreement contained herein or in execution or aid of any power
herein granted or for the recovery of judgment for the obligations hereby
guarantied or for the enforcement of any other proper, legal or equitable remedy
available under applicable law.

2.15. Noteholder Set-off.

Each Noteholder shall have, to the fullest extent permitted by law and this
Guaranty, a right of set-off against any and all credits and any and all other
property of any or all of the Guarantors or any other Person, now or at any time
whatsoever, with or in the possession of, such Noteholder, or anyone acting for
such Noteholder, to ensure the full performance of any and all obligations of
each Guarantor hereunder.

2.16. Delay or Omission; No Waiver.

No course of dealing on the part of any Noteholder and no delay or failure on
the part of any such Person to exercise any right hereunder shall impair such
right or operate as a waiver of such right or otherwise prejudice such Person’s
rights, powers and remedies hereunder. Every right and remedy given by the
Unconditional Guaranty or by law to any Noteholder may be exercised from time to
time as often as may be deemed expedient by such Person.

2.17. Restoration of Rights and Remedies.

If any Noteholder shall have instituted any proceeding to enforce any right or
remedy under the Unconditional Guaranty or under any Note held by such
Noteholder, and such proceeding shall have been dismissed, discontinued or
abandoned for any reason, or shall have been determined adversely to such
Noteholder, then and in every such case each such Noteholder, the Company and
each Guarantor shall, except as may be limited or affected by any determination
(including, without limitation, any determination in connection with any such
dismissal) in such proceeding, be restored severally and respectively to its
respective former positions hereunder and thereunder, and thereafter, subject as
aforesaid, the rights and remedies of such Noteholders shall continue as though
no such proceeding had been instituted.

 

Exhibit 4.6(a)

Page 10



--------------------------------------------------------------------------------

2.18. Cumulative Remedies.

No remedy under this Guaranty, the Note Purchase Agreement or the Notes is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given pursuant to this
Guaranty, the Note Purchase Agreement or the Notes.

2.19. Notices in Respect of Payments.

If any Guarantor shall pay to any Noteholder any amount in respect of the
Guarantied Obligations, such Guarantor, within five (5) Business Days after
making such payment, shall provide notice of such payment to each other
Noteholder.

2.20. Limitation on Guarantied Obligation.

Notwithstanding anything in Section 2.1 or elsewhere in this Guaranty, the Note
Purchase Agreement or the Notes to the contrary, the obligations of each
Guarantor hereunder shall at each point in time be limited to an aggregate
amount equal to the greatest amount that would not result in such obligations
being subject to avoidance, or otherwise result in such obligations being
unenforceable, at such time under applicable law (including, without limitation,
to the extent, and only to the extent, applicable to each Guarantor, Section 548
of the Bankruptcy Code of the United States of America and any comparable
provisions of the law of any other jurisdiction, any capital preservation law of
any jurisdiction and any other law of any jurisdiction that at such time limits
the enforceability of the obligations of such Guarantor hereunder).

2.21. Confirmation of Guaranty.

Promptly following the request of any holder of Notes in connection with any
issuance of additional Notes pursuant to the terms of the Note Purchase
Agreement, each Guarantor agrees to confirm in writing that the Unconditional
Guaranty hereunder extends to the obligations of the Company evidenced by such
newly issued Notes, and that such Notes are Guarantied Obligations hereunder.

 

Exhibit 4.6(a)

Page 11



--------------------------------------------------------------------------------

2.22. Release of Guarantor.

The Unconditional Guaranty of any Guarantor shall terminate and be of no further
force or effect and such Guarantor shall be deemed to be released from all
obligations under this Guaranty and to no longer constitute a Guarantor for
purposes of the Note Purchase Agreement upon (i) the sale or other disposition
by the Company or a Subsidiary of the Capital Stock of such Guarantor in
compliance with the provisions of the Note Purchase Agreement, if as a result of
such sale or other disposition, such Guarantor ceases to be a Subsidiary, or
(ii) the written request for such termination made by such Guarantor to each
holder of the Notes, accompanied by an Officer’s Certificate delivered to each
holder certifying as to the satisfaction of the relevant requirements of this
Section 2.22 with respect thereto, if (x) such Guarantor is no longer a borrower
or guarantor under the Credit Agreement and has been released or discharged from
its obligations thereunder, (y) such Guarantor shall not (after giving effect to
any other release or termination occurring substantially simultaneously with the
release and termination pursuant to this clause (ii)) then be Guaranteeing any
other Indebtedness of the Company in excess of $20,000,000 in aggregate
principal amount and (z) no Default or Event of Default shall have occurred and
be continuing or would result from the termination of the Unconditional Guaranty
of any Guarantor. At the request of the Company or the relevant Guarantor, the
Purchasers shall execute and deliver an appropriate instrument, in the form
provided by the Company or such Guarantor, evidencing the release of any
Guarantor pursuant to this Section 2.22.

3. INTERPRETATION OF THIS GUARANTY

3.1. Terms Defined.

For purposes of this Guaranty, the following terms have the meanings specified
below or provided for in the Section of this Guaranty referred to immediately
following such term (such definitions to be equally applicable to both the
singular and plural forms of the terms defined). Capitalized terms used herein
and not otherwise defined herein have the meaning specified in the Note Purchase
Agreement.

Affiliate Obligation — Section 2.10.

Company — Section 1(a).

Guarantied Obligations — Section 2.1.

Guarantors — has the meaning assigned to such term in the introductory paragraph
hereof.

Note Purchase Agreement — Section 1(a).

Noteholder — Section 2.1.

Notes — Section 1(a).

Original Guaranty — Section 1(c).

 

Exhibit 4.6(a)

Page 12



--------------------------------------------------------------------------------

Person — means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

Purchasers — Section 1(a).

Series A Notes —Section 1(a).

Series B Notes —Section 1(a).

Series A Purchasers — Section 1(a).

Series B Purchasers — Section 1(a).

Shelf Note Purchasers — Section 1(a).

Shelf Notes — Section 1(a).

Unconditional Guaranty — Section 2.1.

3.2. Section Headings and Construction.

(a) Section Headings, etc. The titles of the Sections appear as a matter of
convenience only, do not constitute a part hereof and shall not affect the
construction hereof. The words “herein,” “hereof,” “hereunder” and “hereto”
refer to this Guaranty as a whole and not to any particular Section or other
subdivision.

(b) Construction. Each covenant contained herein shall be construed (absent an
express contrary provision herein) as being independent of each other covenant
contained herein, and compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with one or more
other covenants.

4. WARRANTIES AND REPRESENTATIONS

Guarantors warrant and represent, as of the date hereof, that each of the
warranties and representations made by the Company in Section 5 of the Note
Purchase Agreement with respect to each Guarantor are true with respect to each
Guarantor on the date hereof.

 

Exhibit 4.6(a)

Page 13



--------------------------------------------------------------------------------

5. GENERAL COVENANTS

Each Guarantor covenants and agrees that on and after the date hereof and so
long as any of the Guarantied Obligations shall be outstanding:

5.1. Undertakings in the Note Purchase Agreement.

Each Guarantor will comply with each of the undertakings of the Company in the
Note Purchase Agreement in respect of which the Company undertakes to cause such
Guarantor to comply with such undertakings, as if such undertakings (as they
apply to the Guarantors) were set forth at length herein as the undertakings of
such Guarantor.

5.2. Payment of Notes and Maintenance of Offices.

Each Guarantor will punctually pay, or cause to be paid, all of the Guarantied
Obligations when due and all other payment obligations required of it hereunder
and will maintain an office at its address as set forth pursuant to Section 6.3
where notices, presentations and demands in respect of this Guaranty may be made
upon it. Such office will be maintained at such address until such time as such
Guarantor shall notify the Noteholders of any change of location of such office.

5.3. Further Assurances.

Each Guarantor will cooperate with the Noteholders and execute such further
instruments and documents as the Noteholders shall reasonably request to carry
out, to the reasonable satisfaction of the Noteholders, the transactions
contemplated by the Note Purchase Agreement, the Notes and this Guaranty.

6. MISCELLANEOUS

6.1. Successors and Assigns.

(a) Whenever any Guarantor or any of the parties to the Note Purchase Agreement
is referred to, such reference shall be deemed to include the successors and
assigns of such party, and all the covenants, promises and agreements contained
in this Guaranty by or on behalf of such Guarantor shall bind the successors and
assigns of such Guarantor and shall inure to the benefit of each of the
Noteholders from time to time whether so expressed or not and whether or not an
assignment of the rights hereunder shall have been delivered in connection with
any assignment or other transfer of Notes.

(b) Each Guarantor agrees to take such action as may be reasonably requested by
any Noteholder in connection with the purchase by such Noteholder or the
transfer of the Notes of such Noteholder in accordance with the requirements of
the Note Purchase Agreement in connection with providing an executed copy of
this Guaranty to the new Noteholder or Noteholders of such Notes; provided,
however, that no additional obligations of such Guarantor shall thereby be
created (beyond what is provided by this Guaranty).

 

Exhibit 4.6(a)

Page 14



--------------------------------------------------------------------------------

6.2. Partial Invalidity.

The unenforceability or invalidity of any provision or provisions hereof shall
not render any other provision or provisions contained herein unenforceable or
invalid.

6.3. Communications.

All communications hereunder shall be in writing, shall be delivered in the
manner required by the Note Purchase Agreement, and shall be addressed, if to
any Guarantor, at the applicable address set forth on Annex 1 hereto, and if to
any of the Noteholders:

(a) if such Noteholder is a Purchaser, at the address for such Noteholder set
forth on Schedule A to the Note Purchase Agreement (in the case of a Series A
Purchaser or a Series B Purchaser) or the Purchaser Schedule attached to the
applicable Confirmation of Acceptance (in the case of a Shelf Note Purchaser),
and further including any parties referred to on such schedules (which are
required to receive notices in addition to such Noteholder, and

(b) if such Noteholder is not a Purchaser, at the address for such Noteholder
set forth in the register for the registration and transfer of Notes maintained
pursuant to Section 13.1 of the Note Purchase Agreement,

or to any such party at such other address as such party may designate by notice
duly given in accordance with this Section 6.3. Notices shall be deemed given
only when actually received.

6.4. Governing Law.

THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

6.5. Effective Date.

This Guaranty shall be effective as of the date first written above.

6.6. Benefits of Guaranty Restricted to Noteholders.

Nothing express or implied in this Guaranty is intended or shall be construed to
give to any Person other than each Guarantor and the Noteholders any legal or
equitable right, remedy or claim under or in respect hereof or any covenant,
condition or provision therein or herein contained; and all such covenants,
conditions and provisions are and shall be held to be for the sole and exclusive
benefit of each Guarantor and the Noteholders.

6.7. Survival of Representations and Warranties.

All representations and warranties contained herein or made in writing by each
Guarantor in connection herewith shall survive the execution and delivery
hereof.

 

Exhibit 4.6(a)

Page 15



--------------------------------------------------------------------------------

6.8. Expenses.

(a) Each Guarantor shall pay when billed the reasonable costs and expenses
(including reasonable attorneys’ fees) incurred by the Noteholders in connection
with the consideration, negotiation, preparation or execution of any amendments,
waivers, consents, standstill agreements and other similar agreements with
respect hereto (whether or not any such amendments, waivers, consents,
standstill agreements or other similar agreements are executed).

(b) At any time when any of the Company or the Guarantors and the Noteholders
are conducting restructuring or workout negotiations in respect hereof, or a
Default or Event of Default exists, each Guarantor shall pay when billed the
reasonable costs and expenses (including reasonable attorneys’ fees of one firm
of attorneys and the reasonable fees of one firm of professional advisors)
incurred by the Noteholders in connection with the assessment, analysis or
enforcement of any rights or remedies that are or may be available to the
Noteholders.

(c) If each Guarantor shall fail to pay when due any principal of, or interest
on, or any other amount due in respect of any Note, each Guarantor shall pay to
each Noteholder, to the extent permitted by law, such amounts as shall be
sufficient to cover the costs and expenses, including but not limited to
reasonable attorneys’ fees, incurred by such Noteholder in collecting any sums
due on the Notes.

6.9. Amendment.

This Guaranty may be amended only in a writing executed by each Guarantor and
each Noteholder.

6.10. Survival.

So long as the Guarantied Obligations and all payment obligations of each
Guarantor hereunder shall not have been fully and finally performed and
indefeasibly paid, the obligations of each Guarantor hereunder shall survive the
transfer and payment of any Note and the payment in full of all the Notes.

6.11. Entire Agreement.

This Guaranty constitutes the final written expression of all of the terms
hereof and is a complete and exclusive statement of those terms.

6.12. Duplicate Originals.

Two or more duplicate counterpart originals hereof may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument.

 

Exhibit 4.6(a)

Page 16



--------------------------------------------------------------------------------

6.13. Waiver of Jury Trial; Consent to Jurisdiction; Etc.

(a) Waiver of Jury Trial. THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY OF THE
DOCUMENTS, AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY.

(b) Consent to Jurisdiction. ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREBY OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE
ANY JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS GUARANTY OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY MAY BE BROUGHT BY SUCH PARTY IN ANY FEDERAL
DISTRICT COURT LOCATED IN NEW YORK CITY, NEW YORK, OR ANY NEW YORK STATE COURT
LOCATED IN NEW YORK CITY, NEW YORK AS SUCH PARTY MAY IN ITS SOLE DISCRETION
ELECT, AND BY THE EXECUTION AND DELIVERY OF THIS GUARANTY, THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE IN PERSONAM
JURISDICTION OF EACH SUCH COURT, AND EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING BEFORE ANY TRIBUNAL, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE IN
PERSONAM JURISDICTION OF ANY SUCH COURT IN ADDITION, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY DOCUMENT,
AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY BROUGHT IN ANY SUCH COURT, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) Service of Process. EACH PARTY HERETO IRREVOCABLY AGREES THAT PROCESS
PERSONALLY SERVED OR SERVED BY U.S. REGISTERED MAIL AT THE ADDRESSES PROVIDED
HEREIN FOR NOTICES SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW, ADEQUATE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY,
OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN
RESPECT OF ANY BREACH HEREUNDER OR UNDER ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY. RECEIPT OF PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS EVIDENCED
BY A DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY
COMMERCIAL DELIVERY SERVICE.

 

Exhibit 4.6(a)

Page 17



--------------------------------------------------------------------------------

(d) Other Forums. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY
OF ANY HOLDER OF NOTES TO SERVE ANY WRITS, PROCESS OR SUMMONSES IN ANY MANNER
PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER ANY GUARANTOR IN SUCH
OTHER JURISDICTION, AND IN SUCH OTHER MANNER, AS MAY BE PERMITTED BY APPLICABLE
LAW.

[Remainder of page intentionally left blank. Next page is signature page.]

 

Exhibit 4.6(a)

Page 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed on
each Guarantor’s behalf by a duly authorized officer of each such Guarantor.

 

TIFFANY AND COMPANY By:     Name:   Title:  

 

TIFFANY & CO. INTERNATIONAL By:     Name:   Title:  

 

TIFFANY & CO. JAPAN INC. By:     Name:   Title:  

 

Exhibit 4.6(a)

Page 19



--------------------------------------------------------------------------------

Each of the undersigned hereby consents to the amendment and restatement of the
Original Guaranty as provided above.

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:     Name:   Title:   Vice President

 

FORETHOUGHT LIFE INSURANCE COMPANY By:    Prudential Private Placement
Investors, L.P. (as Investment Advisor)    By:    Prudential Private Placement
Investors, Inc. (as its General Partner)       By:               Name:         
   Title:    Vice President   

 

Exhibit 4.6(a)

Page 20



--------------------------------------------------------------------------------

ANNEX 1

ADDRESSES OF GUARANTORS

Tiffany and Company

c/o Tiffany & Co.

727 Fifth Avenue

New York, New York 10022

Attn: Chief Financial Officer

Fax: (212) 230-5336

Tiffany & Co. International

c/o Tiffany & Co.

727 Fifth Avenue

New York, New York 10022

Attn: Chief Financial Officer

Fax: (212) 230-5336

Tiffany & Co. Japan Inc.

c/o Tiffany & Co.

727 Fifth Avenue

New York, New York 10022

Attn: Chief Financial Officer

Fax: (212) 230-5336

 

Exhibit 4.6(a)

Page 21



--------------------------------------------------------------------------------

EXHIBIT 4.6(b)

FORM OF CONFIRMATION AND AFFIRMATION OF GUARANTY

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement (as amended, otherwise modified or replaced from time to time, the
“Note Purchase Agreement”), dated as of July 25, 2012, by and among Tiffany &
Co., a Delaware corporation (together with its successors and assigns, the
“Company”), Prudential Investment Management, Inc. and each Prudential Affiliate
that becomes bound thereby (collectively, the “Purchasers”, and together with
their successors and assigns including, without limitation, future holders of
the Notes (defined below), herein collectively referred to as the
“Noteholders”), pursuant to which the Company authorized the issuance, from time
to time, of its (i) 9.05% Series A Senior Notes due December 23, 2015 in the
aggregate principal amount of One Hundred Million Dollars ($100,000,000) (the
“Series A Notes”), (ii) 4.40% Series B-P Senior Notes due July 25, 2042 in the
aggregate principal amount of One Hundred Fifty Million Dollars ($150,000,000)
(the “Series B Notes”) and (iii) senior promissory notes in the aggregate
principal amount of up to One Hundred Fifty Million Dollars ($150,000,000) less
the aggregate principal amount of Series B Notes issued on the Series B Closing
Day (the “Shelf Notes” and together with the Series A Notes and the Series B
Notes, collectively, and as may be amended or restated from time to time, the
“Notes”). The Shelf Notes shall bear interest on the unpaid balance thereof from
the date thereof at the rate per annum as shall be set forth in the Confirmation
of Acceptance with respect to each such Shelf Note delivered pursuant to
Section 2(b)(v) of the Note Purchase Agreement, and each Shelf Note shall be
dated the date of issuance thereof and mature no more than twelve (12) years
after the date of original issuance thereof. Capitalized terms used but not
defined herein shall have the meaning ascribed thereto in the Note Purchase
Agreement.

The undersigned Guarantor is a party to a Guaranty Agreement entered into in
connection with the execution and delivery of the Note Purchase Agreement and
the issuance and sale of the Notes. The Guarantor hereby (i) consents to the
issuance and sale of the Notes, (ii) acknowledges and affirms all of its
obligations under the terms of the Guaranty Agreement to which it is a party,
and (iii) acknowledges and agrees that such obligations extend to the Notes.

Dated: As of                     

 

Exhibit 4.6(b)

Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Confirmation and
Reaffirmation of Guaranty to be executed on its behalf, as of the date first
above written, by one of its duly authorized officers.

 

TIFFANY AND COMPANY By:     Name: Title:

 

TIFFANY & CO. INTERNATIONAL By:     Name: Title:

 

TIFFANY & CO. JAPAN INC. By:     Name: Title:

 

Exhibit 4.6(b)

Page 2